                                       Case 9:21-bk-10412-MB              Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08       Desc
                                                                          Main Document    Page 1 of 64



                                        1   BRETT A. AXELROD, ESQ. (Bar No. 168657)
                                            NICHOLAS A. KOFFROTH, ESQ. (Bar No. 287854)
                                        2   FOX ROTHSCHILD LLP
                                            Constellation Place
                                        3   10250 Constellation Blvd., Suite 900
                                        4   Los Angeles, California 90067
                                            Telephone: (310) 598-4150
                                        5   Facsimile: (310) 556-9828
                                            Email: baxelrod@foxrothschild.com
                                        6          nkoffroth@foxrothschild.com
                                            Proposed Counsel for Debtors
                                        7
                                        8
                                                                           UNITED STATES BANKRUPTCY COURT
                                        9
                                                                            CENTRAL DISTRICT OF CALIFORNIA
                                       10
                                                                                   NORTHERN DIVISION
                                       11
1980 Festival Plaza Drive, Suite 700




                                       12   In re                                               Case No. 9:21-bk-10412-MB
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13                                                       Chapter 11
                                                    ORCUTT RANCHO, LLC,
                                       14
                                                                                                FIRST-DAY DECLARATION OF GARY
                                       15                                                       GREENBERG IN SUPPORT OF
                                                                                    Debtor.     EMERGENCY FIRST DAY MOTION
                                       16
                                       17                                                       Hearing Date: April 26, 2021
                                       18                                                       Hearing Time: 10:30 a.m. (Pacific Time)
                                                                                                Location:     1415 State Street
                                       19                                                                     Santa Barbara, CA 93101

                                       20
                                                    I, Gary Greenberg, being duly sworn, hereby depose and declare under penalty of perjury:
                                       21
                                                    1.       I am the managing member of Apollo Development, LLC, a Colorado limited
                                       22
                                            liability company (“Apollo”). Apollo is the majority member of Orcutt Rancho, LLC (“Orcutt” or
                                       23
                                            “Debtor”), debtor and debtor in possession in the above captioned chapter 11 case (the “Chapter 11
                                       24
                                            Case”). I submit this declaration in support of the Debtor’s chapter 11 petition, the motion for
                                       25
                                            approval of debtor-in-possession financing (the “DIP Motion”), and for any other purpose
                                       26
                                            authorized by law. 1
                                       27
                                            1
                                               Unless otherwise defined, capitalized terms used herein shall have the meanings ascribed to them
                                       28   in the relevant DIP Motion.

                                            Active\121709495.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08          Desc
                                                                          Main Document    Page 2 of 64



                                        1           2.       I have 42 years of domestic and international experience as in asset management,
                                        2   lending, equity, joint ventures, mortgage portfolios, structuring, brokering and loan/equity
                                        3   presentation packaging, both as a principal and through third parties, for transactions and deals that
                                        4   have equaled over ten billion dollars.      My experience includes deal origination, negotiation,
                                        5   structuring, documentation and management of high-value domestic and international transactions. I
                                        6   also have expertise in structured and problem loans, credit risk, and regulatory compliance. In these
                                        7   capacities, I have worked on projects related to fine art, oil and gas, commercial real estate of all
                                        8   property types, commercial and residential construction, commercial equipment leasing, securities
                                        9   and corporate finance.
                                       10           3.       From 1980 to 1992, I held Registered Representative and BlueSky licenses. From
                                       11   1986 to 1992 I held a General and Financial principal’s license as an SEC/NASD Broker/Dealer.
1980 Festival Plaza Drive, Suite 700




                                       12           4.       I am an experienced principal for several investment entities. I am President of
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   Great Western Finance, Inc., which, during the last real estate cycle, managed unlimited funds for
                                       14   financing developers, acquiring income-producing assets and private asset based lending. I am also
                                       15   the principal of Loans on Fine Art, LLC, which is a loan brokerage firm that specializes in
                                       16   orchestrating asset based loans using art as collateral and offers short and long term recourse and
                                       17   non-recourse loans from a minimum of $1 million to over $100 million. Additionally, as set forth
                                       18   below, I am the managing member of Apollo Development, LLC (“Apollo”).
                                       19           5.       On April 19, 2021 (the “Petition Date”), the Debtor filed a voluntary petition for
                                       20   relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United
                                       21   States Bankruptcy Court for the Central District of California, Northern Division (the “Bankruptcy
                                       22   Court”). I am knowledgeable and familiar with the Debtors’ day-to-day operations, business and
                                       23   financial affairs, and the circumstances leading to the commencement of the Chapter 11 Case.
                                       24           6.       Except as otherwise indicated herein, this Declaration is based upon my personal

                                       25   knowledge, my review of relevant documents, information provided to me by the professionals of

                                       26   the Debtor, including the Debtors’ legal and financial advisors, or my opinion based upon my

                                       27   experience, knowledge, and information concerning the Debtor’s operations and the real estate

                                       28
                                                                                              2
                                            Active\121709495.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08          Desc
                                                                          Main Document    Page 3 of 64



                                        1   industry. I am over the age of 18 and am mentally competent. If called upon to testify, I would
                                        2   testify competently to the facts set forth in this Declaration.
                                        3           7.       To enable the Debtor to minimize the adverse effects of the commencement of this
                                        4   Chapter 11 Case on its business, the Debtor has requested, and will request, various types of relief
                                        5   in a number of applications and motions, including the DIP Motion. Specifically, the DIP Motion
                                        6   seeks relief intended to maintain the Debtor’s business operations and to preserve the value of the
                                        7   Debtor’s estate for its stakeholders and parties in interest. The DIP Motion is crucial to the
                                        8   Debtor’s reorganization effort and the value of the Property (defined below).
                                        9           8.       Section I provides an overview of the Debtor’s business and corporate structure.
                                       10   Section II describes the Debtor’s prepetition debt and capital structure. Section III describes the
                                       11   circumstances that compelled the commencement of the Chapter 11 Case. Section IV describes the
1980 Festival Plaza Drive, Suite 700




                                       12   Debtor’s goals in the Chapter 11 Case and the outlook for the Property (defined below). Section V
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   provides a summary of the DIP Motion and factual bases for the relief requested therein.
                                       14                                                        I.
                                       15                     THE DEBTOR’S BUSINESS AND CORPORATE STRUCTURE
                                       16           9.       The Debtor, Orcutt Rancho, LLC, is a Colorado limited liability corporation, formed,

                                       17   in part, to acquire and entitle three parcels of land into two residential neighborhoods in the

                                       18   unincorporated town of Orcutt, California, which is located in northern Santa Barbara County (the
                                       19   “Property”). The Debtor’s original members were Apollo Development, LLC, The HMW Group,
                                       20   LTD. LLC, and Capital Pacific Development Group, Inc. Effective August 18, 2020, Capital
                                       21   Pacific Development Group, Inc. resigned as a member of the Debtor. Apollo currently holds
                                       22   74.5% of the outstanding membership interests in the Debtor and The HMW Group LTD. LLC
                                       23   holds 25.5% of the outstanding membership interests in the Debtor.
                                       24           10.      In addition to my experience in the commercial real estate space, The HMW Group,

                                       25   LTD. LLC and the Debtor’s former member, Capital Pacific Development Group, Inc., brought

                                       26   substantial experience to bear on the development of the Property. Anthony E. Wells is a principal

                                       27   of The HMW Group, LTD. LLC and has over 57 years of experience in real estate development,

                                       28   home building and general construction. Well’s entities are directly responsible for site acquisition,
                                                                                                3
                                            Active\121709495.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08           Desc
                                                                          Main Document    Page 4 of 64



                                        1   land development, construction, and sale of over $880 million of new residential, commercial, and
                                        2   industrial projects in cities along California’s Central Coast, and his companies’ residential projects
                                        3   had added more than 2,000 new homes to these communities, including a sizable number of
                                        4   “affordable” homes.
                                        5           11.      Capital Pacific Development Group, Inc. brought substantial accounting and project
                                        6   management insight to the joint venture to entitle and potentially develop the Property.            Its
                                        7   principal, Gavin Moores, had over 30 years of residential and commercial construction management
                                        8   experience and has the knowledge and experience with his team to build the most sophisticated
                                        9   homes utilizing sustainable building practices.
                                       10           12.      The Debtor’s developer team has employed a highly respected group of expert
                                       11   consultants with over 100 years of experience to guide the Debtor through the entitlement process.
1980 Festival Plaza Drive, Suite 700




                                       12                                                      II.
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13                           PREPETITION DEBT AND CAPITAL STRUCTURE
                                       14           13.      The Property is encumbered by two deeds of trust in favor of the Debtor’s two

                                       15   prepetition secured creditors (collectively, the “Prepetition Secured Creditors”). First, Romspen

                                       16   holds a first priority deed of trust dated November 18, 2016 in the principal amount of $5.3 million.

                                       17   Pursuant to a notice of default, recorded on July 7, 2020, Romspen asserts a total secured claim in

                                       18   the amount of $8,235,077.11. On March 2, 2021, Romspen recorded a notice of foreclosure sale,
                                       19   which is currently scheduled for April 21, 2021. Second, the Debtor’s majority member, Apollo,
                                       20   holds a second priority deed of trust dated November 28, 2016 (as amended) in the principal amount
                                       21   of $2,164,850. Prepetition, the Debtor relied on liquidity from the Prepetition Secured Creditors to
                                       22   fund operations necessary to preserve the value of the Property (defined below) and pursue the
                                       23   Debtor’s efforts to obtain entitlements for development of the Property as two residential
                                       24   neighborhoods discussed below.

                                       25           14.      The Debtor’s unsecured creditors can be generally classified into two types. First,

                                       26   the majority of the Debtor’s unsecured creditors are trade creditors with debts arising from the

                                       27   ordinary course operations of the Debtor and their related efforts to entitle the Property. The largest

                                       28   trade debt is owed to the Debtor’s former insider, Capital Pacific Development Group, Inc., in the
                                                                                              4
                                            Active\121709495.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08           Desc
                                                                          Main Document    Page 5 of 64



                                        1   approximate amount of $312,000 for project management, accounting, and related services. The
                                        2   unsecured claim of Capital Pacific Development Group, Inc. arose after it resigned its membership
                                        3   interests. Second, as discussed below, Rancho Maria Golf Club, Inc. filed prepetition litigation
                                        4   against the Debtor for, among other things, quiet title, adverse possession, prescriptive easement,
                                        5   trespass, and declaratory relief, which also includes a request for payment of attorney’s fees. The
                                        6   litigation claim is disputed, contingent, and unliquidated as of the Petition Date.
                                        7           15.      As set forth above, the Debtor relies on access to liquidity from financing sources to
                                        8   continue its efforts to entitle the Property. The Debtor does not generate revenue from operations
                                        9   and does not have further access to equity investment to fund operations. As of the Petition Date,
                                       10   the Debtor’s accounts held a total of $1,447.72 cash on hand.
                                       11                                                       III.
1980 Festival Plaza Drive, Suite 700




                                       12         EVENTS LEADING TO THE COMMENCEMENT OF THE CHAPTER 11 CASE
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   A.      The Property

                                       14           16.      The Property consists of three non-contiguous parcels in northern Santa Barbara

                                       15   County. The Property is identified by the Orcutt Community Plan as a 189.2-acre portion of Key

                                       16   Site 21, a larger 340.78-acre site. Collectively, the Property is currently zoned for a residential

                                       17   subdivision of up to 150 single family homes. The remaining 151.58 acres of Key Site 21 is

                                       18   occupied by the 129.62-acre Rancho Maria Golf Club (the “Golf Course”), a public golf course
                                       19   operated by Rancho Maria Golf Club, Inc., and designated open space.
                                       20   B.      The 2013 Action
                                       21           17.      Prior to the Debtor’s acquisition of the Property, the previous owner of the Property,
                                       22   the Erich Joseph Employees’ Pension Trust (the “Trust”), filed a complaint against the Golf Course
                                       23   in the California Superior Court for the County of Santa Barbara, Case No. 13cv91010 (the “2013
                                       24   Action”). In the 2013 Action, the Trust asserted causes of action against the Golf Course for

                                       25   trespass, ejectment, quiet title, declaratory relief, and injunctive relief because the Golf Course

                                       26   constructed portions of the course and related amenities on the Property. The Golf Course filed a

                                       27   cross-complaint based on alleged right to use the Property by virtue of permissive easement.

                                       28
                                                                                               5
                                            Active\121709495.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08        Desc
                                                                          Main Document    Page 6 of 64



                                        1           18.      On September 12, 2013, the Trust and the Golf Course entered into that certain
                                        2   Settlement Agreement. In relevant part, the Settlement Agreement resolved the 2013 Action,
                                        3   granted the Trust and its successors a permanent easement for primary ingress and egress to
                                        4   California Highway 1 along the western border of the Golf Course that was specifically intended to
                                        5   accommodate a future residential subdivision in the area now planned for the Willow Creek
                                        6   development (as well as an easement for secondary emergency access), and granted the Golf Course
                                        7   an easement over the Property for limited, pre-existing encroachments.
                                        8   C.      The Debtors’ Acquisition of the Property and Development Plans
                                        9           19.      The Debtor acquired the Property in November 2016. As currently proposed, the

                                       10   Debtor intends to entitle the Property for two distinct neighborhoods surrounding the Golf Course,

                                       11   with separate access, totaling 129 homes. First, the Hidden Canyon neighborhood will consist of
1980 Festival Plaza Drive, Suite 700




                                       12   54 lots with average lot sizes of approximately 10,000 and 12,000 square feet. Second, Willow
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   Creek will consist of 75 lots with average lot sizes of approximately 8,000 square feet. The

                                       14   entitlement process for each of the two neighborhoods involves unique challenges, the most distinct

                                       15   of which is access to a public right-of-way. While the Hidden Creek development abuts California

                                       16   Highway 1, the Willow Creek development is “land-locked” by the Golf Course.

                                       17           20.      The Debtor worked diligently to obtain the necessary land planning, studies, and

                                       18   engineering to obtain a “complete for processing” determination from the necessary Santa Barbara
                                       19   County departments to proceed to consideration by the Santa Barbara Planning Commission. In
                                       20   June 2019, the environmental impact study for the project was approved.
                                       21           21.      Notwithstanding the Settlement Agreement, the Debtor’s post-acquisition efforts to
                                       22   entitle the Property has been met with obstinate opposition by the Golf Course. On August 6, 2019,
                                       23   the Golf Course filed a complaint in the California Superior Court for the County of Santa Barbara,
                                       24   Case No. 19cv04167 (the “2019 Action”) against, among others, the Debtor and Romspen—about

                                       25   the same time as the Romspen loan maturity. The 2019 Action raises claims for quiet title, adverse

                                       26   possession, prescriptive easement, trespass, and declaratory relief.

                                       27           22.      Further, the Golf Course has subverted the public hearing process before the

                                       28   Planning Commission to delay approval of the proposed entitlements for the Property. Throughout
                                                                                               6
                                            Active\121709495.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08           Desc
                                                                          Main Document    Page 7 of 64



                                        1   2020 and 2021, the Golf Course appeared and submitted argument before the Planning Commission
                                        2   that has resulted in material project delays.
                                        3           23.      The Golf Course has leveraged the 2019 Action and its delay tactics before the
                                        4   Planning Commission in an effort to extract substantial concessions from the Debtor in yet another
                                        5   settlement agreement. As set forth below, the lis pendens related to this 2019 Action precluded the
                                        6   Debtor from successfully refinancing the Romspen loan in early 2021. While the parties entered
                                        7   into settlement negotiations, each successive (and purportedly “final”) draft of settlement terms has
                                        8   been amended by the Golf Course to extract further concessions from the Debtor. As of the Petition
                                        9   Date, the parties have not signed a settlement agreement related to the 2019 Action.
                                       10   D.      Prepetition Refinancing Efforts
                                       11           24.      On July 7, 2020, Romspen filed a notice of default and filed a notice of foreclosure
1980 Festival Plaza Drive, Suite 700




                                       12   sale, which was originally scheduled for October 7, 2020. Prior to June 1, 2019, the maturity date
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   of the Romspen loan, and on a continuing exhaustive efforts basis, the Debtor prepared marketing

                                       14   materials to solicit a potential refinancing lender, covering the market of refinance lenders known to

                                       15   the Debtor’s principals and advisors. The Debtor obtained indications of interest for potential

                                       16   refinance lenders and, in some cases, term sheets. In 2019 concurrent with the maturity of the

                                       17   Romspen loan, and again in early 2021, the Debtor identified a two potential refinancing lender and

                                       18   entered into negotiations, which in the first instance resulted in a loan commitment and in the
                                       19   second instance resulted in draft definitive refinancing documents. However, as a result of the
                                       20   COVID-19 pandemic, in the first instance, and the lis pendens related to the 2019 Action, in the
                                       21   second instance, the potential refinancing lender was unable to complete refinancing deal and the
                                       22   transaction did not move forward.
                                       23           25.      The Debtor obtained forbearance of the Romspen loan during this period by paying
                                       24   $150,000 in three monthly payments of $50,000 per month from August 2020 through October

                                       25   2020. On March 2, 2021, Romspen filed a notice of foreclosure sale scheduled for April 7, 2021.

                                       26   As of the Petition Date, the foreclosure sale was rescheduled for April 21, 2021. Throughout this

                                       27   period, the Debtor attempted to unsuccessfully settle the 2019 Action, which settlement efforts were

                                       28   continually frustrated by the Golf Course.
                                                                                               7
                                            Active\121709495.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08           Desc
                                                                          Main Document    Page 8 of 64



                                        1                                                     IV.
                                        2                           CHAPTER 11 GOALS AND PROPERTY OUTLOOK
                                        3           26.      Debtor intends to use the Chapter 11 process to evaluate all of their restructuring
                                        4   options and to maximize value for the stakeholders. The overall goal is to complete the entitlement
                                        5   process before the Santa Barbara County Planning Commission and either refinance the existing
                                        6   secured debt on the Property or sell the Property as-entitled, likely to a homebuilder or similar joint
                                        7   venture.
                                        8           27.      Based on my experience, I anticipate that the entitlement process will be completed
                                        9   within 18 months of the Petition Date. The 18-month period is reasonably necessary given the
                                       10   substantial—and unusual—difficulties the Debtor has encountered during the Santa Barbara County
                                       11   Planning Commission approval process, owning, at least in part, to the continued interference of the
1980 Festival Plaza Drive, Suite 700




                                       12   Golf Course. Further, the pending 2019 Action may further interfere with the Debtor’s entitlement
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   efforts, particularly given that the Golf Course is attempting to claim easements and other rights in
                                       14   the Property. The Debtor has already been forced to redraft its original proposal for the Property
                                       15   and the 18-month period accounts for the possibility of similar delays.
                                       16           28.      In 2019, the Debtor obtained an appraisal for the Property. As of November 2019,
                                       17   the “as-is” value of the Property was appraised at $11 million and the “as-entitled” value was
                                       18   appraised at $16.6 million. Based on similar developments in the area and the current state of the
                                       19   California real estate market, I believe that the value of the Property, both as-is and as-appraised,
                                       20   has appreciated by up to 20% between the date of the appraisal and the Petition Date. The Debtor is
                                       21   currently working to obtain an updated appraisal to reflect the value of the Property on or about the
                                       22   Petition Date.
                                       23                                                      V.
                                       24                                               DIP MOTION

                                       25   A.      The Debtor’s Need for Postpetition Financing

                                       26           29.      As set forth above, as of the Petition Date, the Debtor’s accounts held a total of

                                       27   $1,447.93 cash on hand. The Debtor relies on financing to fund operations necessary for the Debtor

                                       28   to complete its entitlement efforts and maximize the value of the Property. The Debtor no longer
                                                                                              8
                                            Active\121709495.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08         Desc
                                                                          Main Document    Page 9 of 64



                                        1   has access to financing under the Romspen loan in light of the July 7, 2020, notice of default and
                                        2   pending foreclosure sale. Additionally, the Debtor does not have access to equity funding to
                                        3   continue operations.
                                        4           30.      The Debtor is required to expend funds in the ordinary course of its entitlement
                                        5   efforts. As set forth in the Budget, the principal expenses relate to engagement of ordinary course
                                        6   professionals such as land planners, biological consultants, engineers, surveyors, architects, and
                                        7   land use/entitlement attorneys.       The Debtor also relies on project management services and
                                        8   accountants to coordinate the often multifaceted and contemporaneous efforts of the project
                                        9   professionals and address the abbreviated timelines imposed by Santa Barbara County Planning
                                       10   Commission and its affiliated departments. Additionally, the Debtor incurs property tax, insurance,
                                       11   and other costs coincident with its ownership of the Property. Delay in payment of these ordinary
1980 Festival Plaza Drive, Suite 700




                                       12   course professionals risks delaying the project or failing to meet critical milestones with the Santa
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   Barbara County Planning Commission, which could seriously delay or entirely derail completion of
                                       14   the entitlement process.
                                       15           31.      Absent access to emergency postpetition financing, the Debtor will be unable to meet
                                       16   these critical project deadlines. Further, without access to postpetition financing, the Debtor will
                                       17   lose support from their critical ordinary course professionals, which would further increase the time
                                       18   (and cost) to completion of the entitlement process. Indeed, the Santa Barbara County Planning
                                       19   Commission has continued a hearing on approval or denial of the Debtor’s project to Wednesday,
                                       20   April 26, 2021. Without emergency access to the Initial Advance, the Debtor risks failing to meet
                                       21   deadlines imposed by the Planning Commission or adequately representing itself at this upcoming
                                       22   hearing, which would cause irreparable harm to the Debtor. As a result, in order to survive the
                                       23   opening phases of this Chapter 11 Case, the Debtor must obtain approval for the Initial Advance
                                       24   under the DIP Loan Agreement.

                                       25           32.      Going forward, the Debtor must continue to proceed with the entitlement process
                                       26   apace or risk extending the entitlement process beyond the 18-month period provided for in the DIP
                                       27   Loan Agreement. Further, the Debtor must also fund the costs of this Chapter 11 Case—which is
                                       28
                                                                                               9
                                            Active\121709495.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08          Desc
                                                                          Main Document    Page 10 of 64



                                        1   necessary to maximize the value of the Property—including payment of professional fees and
                                        2   United States Trustee fees.
                                        3           33.      As discussed below, the Debtor’s significant efforts to identify additional lenders
                                        4   willing and able to fund the Debtor’s continued operations were unsuccessful. Accordingly, if the
                                        5   DIP Loan Agreement is not approved, the Debtor will likely need to terminate efforts to entitle the
                                        6   Property and conduct a sale (or risk foreclosure) that would not maximize the value of the Debtor’s
                                        7   assets. Accordingly, the Loan is necessary to permit the orderly continuation of the Debtor’s efforts
                                        8   to obtain entitlements that would substantially increase the value of the Property, minimize the
                                        9   disruption of the business operations, and preserve and maximize the value of the Debtor’s estate.
                                       10   B.      The Debtor’s Prepetition Marketing Efforts
                                       11           34.      The Debtor engaged in substantial prepetition efforts to obtain financing or equity
1980 Festival Plaza Drive, Suite 700




                                       12   investment (including through a sale of some or all of the Property). As noted, above, the Debtor
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   received several prepetition indications of interest to purchase all or some of the Property.

                                       14   However, the indications of interest were insufficient in price to satisfy the outstanding, asserted

                                       15   claims secured by the Property. Additionally, as set forth above, the Debtor engaged in substantial

                                       16   efforts to refinance the Romspen loan; however, despite identifying a lender and exchanging drafts

                                       17   of the definitive loan documents, the proposed refinance lender did not close the transaction due, in

                                       18   part, to the lis pendens recorded by the Golf Course related to the 2019 Action.
                                       19           35.      After the refinancing efforts did not succeed, in early April 2021, the Debtor
                                       20   contacted a potential postpetition lender with whom the Debtor had previously exchanged term
                                       21   sheets. Despite their prior negotiations, the potential postpetition lender withdrew its term sheet in
                                       22   mid-April 2021.        With the Romspen foreclosure sale looming, the Debtor contacted several
                                       23   potential postpetition lenders and provided each with access to a data room. Of these several
                                       24   lenders, only the Lender provided a term sheet for proposed postpetition financing. Additionally,

                                       25   the several lenders that entered into preliminary negotiations with the Debtor offered higher interest

                                       26   rates, fees, and other more onerous terms than the terms offered by the Lender.

                                       27
                                       28
                                                                                              10
                                            Active\121709495.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08           Desc
                                                                          Main Document    Page 11 of 64



                                        1   C.      Negotiation of the Terms of the DIP Loan Agreement
                                        2           36.      The terms and conditions of the Loan have been the subject of extensive negotiations
                                        3   between the Debtor and the Lender, conducted in good faith and at arm’s length, and are fair and
                                        4   reasonable under the circumstances.       A true and correct copy of the DIP Loan Agreement is
                                        5   attached hereto as Exhibit “A.” The DIP Loan Agreement is further subject to a proposed Budget.
                                        6   A true and correct copy of the Budget related to the DIP Loan Agreement, which addresses the
                                        7   sources and uses of the Initial Advance and Second Advance, is attached hereto as Exhibit “B.”
                                        8           37.      Based on my experience, the terms of the DIP Loan Agreement are similar to those
                                        9   often included in complex financing arrangements and reflect the give and take that result from
                                       10   complex financing negotiations. For instance, the interest rate of fifteen percent (15%) is reflective
                                       11   of the competitive rates available in the market for financing to a distressed borrower secured by a
1980 Festival Plaza Drive, Suite 700




                                       12   lien on distressed, undeveloped property. Further, the DIP Loan Agreement allows the Debtor to
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   accrue 3% of such interest (payable upon maturity) for an effective “pay rate” of 12%. The
                                       14   effective pay rate is reasonable, in part, when viewed against the non-default interest rates under the
                                       15   Romspen mortgage, which are between 10.75% and 11%. Additionally, the negotiated interest rate
                                       16   for the unsuccessful refinance proposal for the Romspen mortgage was 12% per annum.
                                       17   Accordingly, the interest rate is reasonable particularly in light of the Accrual Rate set forth in the
                                       18   DIP Loan Agreement, which allows the Debtor to make payments at a 12% per annum rate until
                                       19   Maturity.
                                       20           38.      Furthermore, the DIP Loan Agreement provides for a Carve-Out in the amount of
                                       21   $200,000. The Carve Out provides for payment of Estate Professional Fees—including Debtor’s
                                       22   counsel and counsel to any Committee—and payment of estimated United States Trustee fees to be
                                       23   incurred during the course of the Chapter 11 Case. The Events of Default and conditions to
                                       24   borrowing are customary in postpetition financings, as is the Lender’s ability to exercise remedies

                                       25   upon the occurrence of an Event of Default. The Lender does not unduly seek to control or restrict
                                       26   the Debtor’s ability to prosecute the Chapter 11 Case.
                                       27
                                       28
                                                                                              11
                                            Active\121709495.v2-4/21/21
                                       Case 9:21-bk-10412-MB              Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08           Desc
                                                                          Main Document    Page 12 of 64



                                        1           39.      Moreover, the Loan does not impose any milestones or deadlines in connection with
                                        2   any Plan. Instead, the Lender simply requested reasonable protections to secure repayment of the
                                        3   funds it is advancing in the form of the Loan.
                                        4           40.      Without the Loan, the Debtor would not be able to fund operations or proceed with a
                                        5   plan of reorganization.         Instead, Debtor would be faced with the potential of foreclosure,
                                        6   administrative insolvency and a liquidation. Given the choice between these two alternatives, and
                                        7   based on the terms of the DIP Loan Agreement, I believe that the DIP Loan Agreement is in the
                                        8   best interests of the Debtor and its estate and offer the Debtor the time needed to secure to bring the
                                        9   Chapter 11 Case to a successful conclusion.
                                       10   D.      Adequate Protection for the Prepetition Secured Creditors
                                       11           41.      The Debtor proposes two forms of adequate protection for imposition of first priority
1980 Festival Plaza Drive, Suite 700




                                       12   priming liens on the Property secured by Romspen’s secured claim: (i) adequate protection
    Las Vegas, Nevada 89135
     FOX ROTHSCHILD LLP



       (702) 597-5503 (fax)
          (702) 262-6899




                                       13   payments; and (ii) preservation of the Debtor’s equity cushion through continuous maintenance of

                                       14   the Property. First, as set forth above, the Property (even in its un-entitled state) was appraised at

                                       15   approximately $11 million in November 2019, and the as-entitled value of the Property is estimated

                                       16   at $16.6 million. To preserve the value of the Property, the Debtor will use Loan proceeds, in

                                       17   accordance with the Budget and in the ordinary course, to maintain the value of the Property

                                       18   securing Romspen’s claim. Second, in addition to the equity in the Property, discussed above, the
                                       19   Budget in support of the Loan allocates $225,000 for monthly adequate protection payments to
                                       20   Romspen over the 18 month term of the Loan, e.g., 18 monthly payments of $12,500. The proposed
                                       21   adequate protection is calculated as 2.5% simple interest on the outstanding principal balance of the
                                       22   Romspen loan in the approximate amount of $5.92 million.
                                       23           42.      With respect to Apollo, the Budget in support of the Loan allocates $90,000 for
                                       24   monthly adequate protection payments to Apollo over the 18 month term of the Loan, e.g., 18

                                       25   monthly payments of $5,000. Apollo has consented to the foregoing proposed adequate protection.

                                       26   E.      The Break-Up Fee

                                       27           43.      The Break-Up Fee is reasonable under the circumstances and in the best interests of

                                       28   the Debtor and its estate. The proposed Break-Up Fee will fairly and reasonably compensate the
                                                                                               12
                                            Active\121709495.v2-4/21/21
Case 9:21-bk-10412-MB              Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08            Desc
                                   Main Document    Page 13 of 64



 1   Lender for taking actions that wip benefit the De~tor' sl estates, including undertaking diligence on
                                          I                       !

 2   the short timeline necessitated by:this Chapter 11 Casetnd professional fees incurred in negotiating
                                                                  1



 3   the terms of the DIP Loan Agreyment on an expyditeq. timeline. Notwithstanding the substantial
                                              I

 4   time and expense the Lender incyrred in negotia4ng the DIP Loan Agreement, the Break-Up Fee
                                              i          .!
 5   still offers the Debtor the opporttplity to pursue ~ternative (but, following the Debtor's marketing
                                              i          •        I   1

 6   efforts, very unlikely) funding sOl.~rces on the best possible terms available to the estate, should any

 7   appear prior to approval of the DIf Loan Agreeme:pt. In the event the Court approves the DIP Loan
                                                         i            :

 8   Agreement on a final basis, the: Break-Up Fee       -yvill   tie applied toward payment of the Interest

 9   Reserve upon the funding of the Second Advance.
                                                  I
10           I declare under penalty of, perjury that the foregoing statements are true and correct to the
                                                  I

11   best of my information, knowledg y and belief.
                                                  :

12           Executed this 21 st day of April, 2021.
                                                  1


                                                  i
13

14

15

16

17

18

19

20

21

22

23
24

25
26

27
28
                                                        13
     Active\121709495.v2-4/ZlIZl
Case 9:21-bk-10412-MB   Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08   Desc
                        Main Document    Page 14 of 64




                             EXHIBIT A
Case 9:21-bk-10412-MB          Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08 Desc
                               Main Document    Page 15 of 64
                                                                       Execution Copy


                     DEBTOR-IN-POSSESSION LOAN AGREEMENT

         This DEBTOR-IN-POSSESSION LOAN AGREEMENT (this “DIP Loan
Agreement”), dated as of April 19, 2021, is entered into by and between ORCUTT RANCHO
LLC, a Colorado limited liability company (“Borrower”), and SANTA MARIA DIP LLC, an
Illinois limited liability company (“Lender”).

                                       W I T N E S E T H:

         WHEREAS, Borrower intends on filing a voluntary petition for relief (the “Chapter 11
Case”) under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. § § 101 et seq. (the
“Bankruptcy Code”), with the United States Bankruptcy Court for the Central District of California
(the “Bankruptcy Court”). Borrower further intends to continue to operate its business and manage
its assets and liabilities as a debtor and debtor-in-possession pursuant to sections 1107(a) and 1108
of the Bankruptcy Code (in such capacity as a debtor-in-possession, “Debtor”).

        WHEREAS, Borrower has requested that Lender provide a senior secured, superpriority
loan to Borrower, as Debtor, in the principal amount of Two Million Five Hundred Thousand and
No/100 Dollars ($2,500,000.00) (the “DIP Loan Amount”) to fund (i) immediate working capital
needs of Debtor, including, the allowed administrative costs and expenses of the Chapter 11 Case
and (ii) certain post-petition administrative claims of Lender.

       WHEREAS, Lender is willing to make a loan in the DIP Loan Amount upon the terms
and conditions set forth herein.

        NOW, THEREFORE, in consideration of the foregoing recitals, and of the mutual
covenants, conditions and provisions hereinafter set forth, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Lender and Borrower hereby agree
as follows:

        1.     Definitions. As used in this DIP Loan Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

       “Accounts” means all presently existing and hereafter arising accounts, contract rights,
payment intangibles, and all other forms of obligations owing to Debtor arising out of the sale or
lease of goods or the rendering of services by Debtor, whether or not earned by performance, and
any and all credit insurance, guaranties, and other security therefor, as well as all merchandise
returned to or reclaimed by Debtor or Debtor’s books and records relating to any of the foregoing.

       “Accrual Rate” means that portion of the Interest Rate charged hereunder equal to three
percent (3%) per annum.

       “Advance” means, collectively, the Initial Advance and the Second Advance.

       “Avoidance Actions” means avoidance actions under Chapter 5 of the Bankruptcy Code.

       “Bankruptcy Code” has the meaning set forth in the recitals of this DIP Loan Agreement.
Case 9:21-bk-10412-MB           Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                   Desc
                                Main Document    Page 16 of 64



          “Bankruptcy Court” has the meaning set forth in the recitals of this DIP Loan Agreement.

       “Bankruptcy Laws” means the Bankruptcy Code, the Federal Rules of Bankruptcy
Procedure, the Bankruptcy Court’s Local Rules, and, to the extent applicable, the rules, regulations
and requirements of the Office of the United States Trustee.

          “Bar Date” means the bar date for filing proofs of claim against Debtor on account of
claims.

          “Break-Up Fee” has the meaning set forth in Section 2(o) of this DIP Loan Agreement.

          “Budget” has the meaning set forth in Section 5(h) of this DIP Loan Agreement.

       “Business Day” means any day other than a Saturday, Sunday or a day on which banks in
Santa Maria, California are required or permitted to be closed.

        “Carve Out” means the following carve-out from the Liens granted hereunder and under
the Financing Orders in an amount equal to: (i) all fees required to be paid under 28 U.S.C. §
1930(a); (ii) to the extent allowed at any time, whether by interim order, procedural order or
otherwise, all unpaid fees and expenses accrued or incurred by Persons or firms retained by the
Debtor and the Committee pursuant to Sections 327, 328 363 or 1103 of the Bankruptcy Code
(collectively, the “Estate Professionals”; such fees and expenses, the “Estate’s Professional Fees”)
at any time before the first Business Day following delivery by Lender of a Carve-Out Trigger
Notice (the “Carve-Out Trigger Date”), whether allowed by the Bankruptcy Court prior to or after
delivery of a Carve-Out Trigger Notice; and (iii) Estate’s Professional Fees in an aggregate amount
not to exceed $200,000 (the “Carve-Out Trigger Cap”) incurred on or after the first business day
following delivery by Lender of the Carve-Out Trigger Notice, to the extent allowed at any time,
whether by interim order, procedural order or otherwise. Any payment or reimbursement made on
or after the Carve-Out Trigger Date on account of Estate’s Professional Fees incurred on or after
the first Business Day following delivery by Lender of the Carve-Out Trigger Notice shall
permanently reduce the Carve-Out on a dollar-for-dollar basis. To the extent that any payment to
an Estate’s Professional is subsequently disallowed or disgorged, such amounts shall constitute
Collateral for all purposes hereunder, subject to the Liens granted hereunder and under the
Financing Orders. In no event shall any fee, expense or other amount incurred in connection with
investigating or pursuing claims against Lender, or in objecting to any relief supported by Lender,
be paid from the Carve-Out. Lender shall not be responsible for the direct payment or
reimbursement of any Estate’s Professional Fee. For the avoidance of doubt, nothing contained
herein or in any Loan Document is intended to be or shall be construed as consent to the allowance
of any Estate’s Professional Fee.

       “Carve-Out Trigger Notice” shall mean notice, following the occurrence of an Event of
Default, by Lender to counsel to the Debtor, counsel to the Committee, and the U.S. Trustee of the
imposition of the Carve-Out Trigger Cap.

        “Change of Control” means, at any time, Gary Greenberg ceases to own and control, of
record and beneficially, directly or indirectly, all of the outstanding Equity Interests of Debtor, free

                                                   2
Case 9:21-bk-10412-MB         Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                 Desc
                              Main Document    Page 17 of 64



and clear of all Liens other than the Liens in favor of Lender. For the avoidance of doubt, neither
the appointment by Gary Greenberg of members of the board of directors, managers, or other
applicable governing body of the Debtor nor the issuance of any class of Equity Interests of Debtor
to Gary Greenberg shall itself constitute a “Change of Control.”

       “Chapter 11 Case” has the meaning set forth in the recitals of this DIP Loan Agreement.

       “Closing Date” means the date of funding of the Initial Advance.

        “Collateral” means all Debtor’s right, title and interest in and to all of the following
presently existing and hereafter acquired or arising property, wherever located: all Property,
including all Improvements; Accounts; Receivables; chattel paper (including tangible and
electronic chattel paper); deposit accounts; securities accounts; documents (including negotiable
documents); Equipment (including all accessions and additions thereto); general intangibles
(including payment intangibles and software); Intellectual Property; goods (including fixtures);
instruments (including promissory notes); Inventory (including all goods held for sale or lease or
to be furnished under a contract of service, and including returns and repossessions); investment
property (including securities and securities entitlements); Negotiable Collateral, including letter
of credit rights; money; commercial tort claims; all books and records with respect to any of the
foregoing and the computers and equipment containing any such books and records; all contract
rights, development and use rights, governmental permits and licenses, applications, architectural
and engineering plans, specifications and drawings, any and all cash proceeds and/or noncash
proceeds of any of the foregoing, including, without limitation, insurance proceeds, and all
supporting obligations and the security therefor or for any right to payment; provided, however,
that the term “Collateral” expressly excludes the Avoidance Actions.

       “Committee” means the committee of unsecured creditors appointed in the Chapter 11
Case by the U.S. Trustee pursuant to the Bankruptcy Code.

       “Common Materials” has the meaning set forth in Section 7(j)(ii)(A).

        “Copyrights” means all copyright rights, copyright applications, copyright registrations
and like protections in each work or authorship and derivative work thereof.

        “Default” means any event or circumstance which, with the giving of notice, the lapse of
time, or both, would (if not cured or otherwise remedied during such time) constitute an Event of
Default.

       “Default Rate” means a rate per annum equal to twenty-four percent (24%), computed on
a 360-day year and charged on the basis of actual days elapsed.

      “DIP Loan Agreement” has the meaning set forth in the preamble of this DIP Loan
Agreement.

       “DIP Loan Amount” has the meaning set forth in the recitals of this DIP Loan Agreement.


                                                 3
Case 9:21-bk-10412-MB         Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                Desc
                              Main Document    Page 18 of 64



       “DIP Motion” means the motion filed pursuant to Sections 105, 361, 363, 364(c)(1),
364(c)(2), 364(d)(1), 364(e), 503, and 507 of the Bankruptcy Code seeking approval of the Loan
and entry of the Financing Orders.

       “Environmental Indemnity Agreement” means the Environmental Indemnity Agreement
of even date herewith executed and delivered by the Indemnitors to Lender.

        “Equipment” means all present and future machinery, equipment, tenant improvements,
furniture, fixtures, vehicles, tools, parts and attachments in which Debtor has any interest.

        “Equity Interests” means shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or other equity ownership
interests in a Person, and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest.

       “Event of Default” has the meaning set forth in Section 8 of this DIP Loan Agreement.

       “Exit Fee” has the meaning set forth in Section 2(h) of this DIP Loan Agreement.

        “FATCA” means Sections 1471-1474 of the Internal Revenue Code of 1986, as of the date
of this DIP Loan Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future regulations thereunder.

      “Final Financing Order” has the meaning set forth in Section 5(b)(ii) of this DIP Loan
Agreement.

       “Financing Orders” means individually or collectively, as the context may allow, the
Interim Financing Order and the Final Financing Order.

       “Governmental Authority” means any nation or government, any state, city, province or
other political subdivision thereof, and any agency, department or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or pertaining to
government.

       “Hazardous Indemnified Matters” has the meaning set forth in Section 7(j)(v).

       “Hazardous Materials” has the meaning set forth in Section 7(j)(i)(A).

       “Hazardous Materials Claims” has the meaning set forth in Section 7(j)(i)(C).

       “Hazardous Materials Laws” has the meaning set forth in Section 7(j)(i)(B).

        “Improvements” means the buildings and other structures now or hereinafter located on
the Collateral, together with all necessary or required site improvements and all appurtenances and
fixtures and all tenant improvements.

       “Indemnitees” has the meaning set forth in Section 11(a).
                                                4
Case 9:21-bk-10412-MB         Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                 Desc
                              Main Document    Page 19 of 64



      “Initial Advance” means an initial advance of the Loan proceeds in an amount equal to
Four Hundred Fifty-Seven Thousand Sixty-Eight Dollars and No/100 Dollars ($457,068.00).

       “Initial Fee” means an initial fee of Ten Thousand and No/Dollars ($10,000.00), which
was paid to Lender by Borrower upon execution of the Loan commitment letter from Lender to
Debtor dated April 14, 2021, which Initial Fee was fully earned and non-refundable upon receipt
by Lender.

        “Intellectual Property” means all of Debtor’s right, title, and interest in and to the
following: Copyrights, Trademarks and Patents; all trade secrets, all design rights, claims for
damages by way of past, present and future infringement of the Copyrights, Trademarks or Patents;
and all proceeds and products of the foregoing, including without limitation, all payments under
insurance or any indemnity or warranty payable in respect of any of the foregoing.

       “Interest Rate” means a rate per annum equal to fifteen percent (15%), computed based on
a 360-day year and charged on the basis of actual days elapsed.

        “Interest Reserve” means the aggregate sum of Four Hundred Sixty Thousand and No/100
Dollars ($460,000.00), a portion of which equal to Twenty-Three Thousand and No/100 Dollars
($23,000) to be deposited in the Interest Reserve Account on the Closing Date from the proceeds
of the Initial Advance and the remainder of which equal to Four Hundred Thirty-Seven Thousand
and No/100 Dollars ($437,000.00) to be deposited in the Interest Reserve Account from the
proceeds of the Second Advance upon entry of the Final Financing Order from the Bankruptcy
Court. In no event shall Debtor have any right to withdraw or direct disbursement of all or any
portion of the funds in the Interest Reserve Account.

       “Interest Reserve Account” means an account established for the benefit of and held by
Lender and initially funded with the Interest Reserve. In no event shall Debtor have any right to
withdraw or direct disbursement of all or any portion of the funds in the Interest Reserve Account.

      “Interim Financing Order” has the meaning set forth in Section 5(b)(i) of this DIP Loan
Agreement.

        “Inventory” means all inventory in which Debtor has or acquires any interest, including
work in process and finished products intended for sale or lease or to be furnished under a contract
of service, of every kind and description now or at any time hereafter owned by or in the custody
or possession, actual or constructive, of Debtor, including such inventory as is temporarily out of
its custody or possession or in transit and including any returns upon any accounts or other
proceeds, including insurance proceeds, resulting from the sale or disposition of any of the
foregoing and any documents of title representing any of the above, and Debtor’s books and
records relating to any of the foregoing.

        “Leases” means all leases, licenses or other agreements providing for the use or occupancy
of any portion of the Collateral, including all amendments, extensions, renewals, supplements,
modifications, sublets and assignments thereof and all separate letters or separate agreements
relating thereto.

                                                 5
Case 9:21-bk-10412-MB          Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                   Desc
                               Main Document    Page 20 of 64



       “Lender” has the meaning set forth in the preamble of this DIP Loan Agreement

        “Lien” means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including, without limitation, the
interest of a vendor or lessor under any conditional sale, capitalized lease or other title retention
agreement or any financing lease having substantially the same economic effect as any of the
foregoing) and, in the case of debt, equity or similar instrument, any purchase option, call or similar
right of any Person (other than the issuer of such securities) with respect to such debt, equity or
similar instrument.

       “Loan” means the loan made pursuant to this DIP Loan Agreement.

        “Loan Documents” means (i) this DIP Loan Agreement, (ii) the Financing Order, (iii) the
Note, (iv) the Environmental Indemnity Agreement, and (v) all other security agreements, pledge
agreements, patent, trademark and copyright security agreements, control agreements, financing
statements and any other instruments and documents requested by Lender creating or purporting
to create a Lien on the Collateral and/or reasonably related to the foregoing, and all amendments,
restatements, modifications or supplements thereof or thereto.

       “Maturity Date” means the earlier of (a) October 31, 2022, or (b) the date of acceleration
of any of the Obligations pursuant to Section 10(a).

        “Negotiable Collateral” means all letters of credit of which Debtor is a beneficiary, notes,
drafts, instruments, securities, documents of title, and chattel paper, and Debtor’s books and
records relating to any of the foregoing.

      “Non-Excluded Taxes” has the meaning set forth in Section 2(n)(i) of this DIP Loan
Agreement.

       “Note” means the Secured Note of even date herewith executed and delivered by Debtor
to Lender.

        “Obligations” means all loans, advances, liabilities, obligations, covenants, duties, and
debts owing by Debtor to Lender arising under or pursuant to this DIP Loan Agreement or any of
the other Loan Documents, whether or not evidenced by any note, other instrument or document,
whether arising from an extension of credit, acceptance, loan, guaranty, indemnification, or
otherwise, whether direct or indirect, absolute or contingent, due or to become due, primary or
secondary, as principal or guarantor, and including all principal, interest, charges, expenses, fees,
attorneys’ fees, filing fees, and any other sums chargeable hereunder or under any of the other
Loan Documents including, without limitation, all debts, liabilities, and obligations of Debtor now
or hereafter arising from or in connection with the Loan.

       “Other Taxes” means any present or future stamp or documentary taxes or any other excise
or property taxes, charges or similar levies which arise from the execution, delivery, enforcement


                                                  6
Case 9:21-bk-10412-MB          Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                 Desc
                               Main Document    Page 21 of 64



or registration of, or otherwise with respect to, this DIP Loan Agreement, except any amounts that
are imposed with respect to an assignment.

       “Origination Fee” has the meaning set forth in Section 2(c) of this DIP Loan Agreement.

        “Patents” means all patents, patent applications and like protections including without
limitation, improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same.

       “Pay Rate” means that portion of the Interest Rate charged hereunder equal to twelve
percent (12%) per annum.

       “Person” means any individual, sole proprietorship, partnership, joint venture, trust,
unincorporated organization, association, corporation, limited liability company, institution,
public benefit corporation, other entity or Governmental Authority.

       “Property” means all the real property owned by Debtor, including without limitation,
approximately 189.2 acres of real property consisting of three non-contiguous parcels generally
located along the west side of Cabrillo Highway at Casmalia Road in Santa Barbara County,
California, as more specifically described on Exhibit A hereto.

       “REA” means any reciprocal easement agreements, redevelopment agreements, covenants,
conditions, and easements, or the like (together with any amendments or modifications thereto), if
any, concerning the Property (or any portion thereof), executed by and between Debtor (or any
predecessors-in-interest) and owners of adjacent property.

        “Receivables” means Accounts, chattel paper, documents, investment property,
instruments and any other rights or claims to receive money which are general intangibles or which
are otherwise included as Collateral.

        “Restricted Payment” means any dividend or other distribution (whether in cash, securities
or other property) with respect to any equity interests in Debtor, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of any such Equity
Interests in Debtor or any option, warrant or other right to acquire any such Equity Interests in any
Debtor.

       “Second Advance” means an advance of the Loan proceeds in an amount not to exceed
Two Million Forty-Two Thousand Nine Hundred Thirty-Two Dollars and No/100 Dollars
($2,042,932.00).

        “Trademarks” means any trademark and servicemark rights of Debtor, whether registered
or not, applications to register and registrations of the same and like protections, and the entire
goodwill of the business connected with and symbolized by such trademarks.

       “Title Insurance Policy” means one or more ALTA Lender’s Policies of Title Insurance,
in form and substance acceptable to Lender in its sole and absolute discretion, as issued by a title
                                                7
Case 9:21-bk-10412-MB           Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08             Desc
                                Main Document    Page 22 of 64



company acceptable to Lender with extended coverage and containing such endorsements as
Lender may require including, without limitation, as applicable, an ALTA 8.1.06 Commercial
Environmental Protection Lien Endorsement, an ALTA 9-06 Restrictions, Encroachments, and
Mineral Endorsement, an ALTA 12-06 Aggregation Endorsement, an access endorsement, a tax
parcel endorsement, a subdivision endorsement, a usury endorsement, a survey endorsement (if
applicable), a covenants, conditions and restrictions endorsement, a 3.01-06 zoning endorsement,
a contiguity endorsement (if applicable), a waiver of arbitration endorsement (if applicable), and
an electronic policy/lack of signatures endorsement.

       2.      Loan Facility.

        (a)    Loan and Use of Proceeds. Debtor desires to borrow from Lender the DIP Loan
Amount, which shall be utilized by Debtor to fund (i) immediate working capital needs of Debtor,
including, the allowed administrative costs and expenses of the Chapter 11 Case and (ii) post-
petition administrative claims of Lender. Debtor acknowledges and agrees that Lender has not
made any commitments either express or implied to disburse funds in excess of the DIP Loan
Amount or to extend the term of the DIP Loan past the Maturity Date.

       (b)    Advances. Subject to the satisfaction of the conditions precedent set forth in
Section 5 below, in Lender’s sole and absolute discretion, the Loan proceeds shall be advanced by
Lender to Borrower as follows:

              (i)   The Initial Advance (less any fees, costs and expenses due Lender
       hereunder which will be net funded) shall be funded within two (2) Business Days of the
       Bankruptcy Court entering the Interim Financing Order.

              (ii)   The Second Advance (less any fees, costs and expenses due Lender
       hereunder which will be net funded) shall be funded within two (2) Business Days of the
       Final Financing Order becoming a final, non-appealable order in the Bankruptcy Case.

              (iii) Each disbursement by Lender to Debtor shall be promptly made to Debtor
       in U.S. Dollars and in immediately available funds by direct deposit to the debtor-in-
       possession deposit account as specified in writing by Debtor to Lender or, to the extent
       such direct deposit is determined by Lender to not be available or otherwise practical, by
       mail to the notice address of Debtor as set forth below. Such delivery locations may be
       changed by Debtor from time to time subject to the prior written consent of Lender, which
       consent shall not be unreasonably withheld, delayed or conditioned.

       (c)    Loan Fee. Debtor shall pay Lender a loan fee for the Loan in the amount of
Seventy-Five Thousand and No/100 Dollars ($75,000.00) (the “Origination Fee”). The Origination
Fee shall be paid on the Closing Date from the funding of the Loan and shall be deemed fully
earned, payable and non-refundable upon receipt by Lender. Lender acknowledges that the Initial
Fee paid by Debtor to Lender on or before the execution of this DIP Loan Agreement, shall be
applied toward payment of the Origination Fee upon the Closing Date.



                                                8
Case 9:21-bk-10412-MB           Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                   Desc
                                Main Document    Page 23 of 64



       (d)     Reimbursement Costs. On the Closing Date, Debtor agrees to reimburse Lender,
payable from the funding of the Loan, all expenses Lender incurs with respect to this Loan,
including without limitation, all fees, costs and expenses of Lender incurred in connection with
the negotiation, preparation and administration of the Loan, this DIP Loan Agreement, the Loan
Documents and any other agreements or instruments related thereto.

      (e)    Loan Documents. Debtor shall deliver to Lender concurrently with this DIP Loan
Agreement each of the Loan Documents, properly executed and, as applicable, in recordable form.

        (f)    DIP Loan Agreement Date. The Loan Documents shall become effective on the
date of this DIP Loan Agreement.

      (g)   Maturity Date. On the Maturity Date, all Obligations due and owing under the
Loan Documents shall be repaid in full in immediately available funds.

        (h)     Exit Fee. Debtor shall pay Lender an exit fee for the Loan in the amount of Fifty
Thousand and No/100 Dollars ($50,000.00) (the “Exit Fee”). The Exit Fee shall be due and payable
on the earlier of (a) the date Debtor repays the Loan in full, or (b) the Maturity Date.

        (i)     Interest Rate. All disbursement of Loan proceeds shall bear interest at the Interest
Rate, subject to the Default Interest provisions contained herein.

        (j)     Interest Reserve. The Interest Reserve shall be funded from the proceeds of the
Loan into the Interest Reserve Account in two tranches: (i) the first tranche in the amount of
Twenty-Three Thousand and No/100 Dollars ($23,000) shall be funded from the Loan proceeds
of the Initial Advance, and (ii) the second tranche in the amount of Four Hundred Thirty-Seven
Thousand and No/100 Dollars ($437,000.00) shall be funded from the Loan proceeds of the
Second Advance. To the extent funds are available in the Interest Reserve and provided that no
Event of Default then exists, Lender shall make monthly payments of interest from the Interest
Reserve as and when such payments are due. Debtor hereby irrevocably authorizes Lender to
make any payment of interest on the Note by debiting the Interest Reserve Account in the amount
of accrued and unpaid interest on the Note. Debtor hereby irrevocably grants and assigns to Lender
a senior secured, superpriority security interest in and to all amounts held at any time in the Interest
Reserve Account. The funds in the Interest Reserve Account shall be held by Lender as additional
security for Debtor’s Obligations under the Loan Documents. Any such funds held by or for the
benefit of Lender in the Interest Reserve Account shall not be claimed to be held in trust and shall
not bear interest except to the extent, if any, required by law. To the extent funds are available in
the Interest Reserve and provided that no Event of Default then exists, Lender shall make payments
of interest from the Interest Reserve as and when such payments are due. Debtor hereby
irrevocably authorizes Lender to make any payment of interest on the Note by debiting the Interest
Reserve Account in the amount of accrued and unpaid interest on the Note. To the extent that
there is no Event of Default and Debtor pre-pays the Loan in accordance with the terms of this
Loan Agreement, any funds remaining in the Interest Reserve after all accrued interest is satisfied
shall be credited to the Loan balance at payoff.

       (k)     Late Charges and Default Interest.
                                                   9
Case 9:21-bk-10412-MB         Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                 Desc
                              Main Document    Page 24 of 64



               (i)    If any payment of interest required under any of the Loan Documents is not
       received by Lender on or before the date such payment becomes due, Debtor shall pay to
       Lender a late charge equal to five percent (5%) of the amount of such unpaid payment to
       defray part of the increased cost of collecting late payments and the opportunity costs
       incurred by Lender because of the unavailability of the funds. If such interest payment is
       not received by Lender on or before the date when it becomes due, Debtor shall pay interest
       on the entire outstanding principal balance of the Note at the Default Rate from and after
       the date when the payment was due until paid.

               (ii)    If any payment of principal required under the Loan Documents (including,
       without limitation, the principal payment due on the Maturity Date) is not received by
       Lender on or before the date such payment becomes due, Debtor shall pay to Lender a late
       charge equal to five (5%) of the amount of such unpaid payment to defray part of the
       increased cost of collecting late payments and the opportunity costs incurred by Lender
       because of the unavailability of the funds. If any payment of principal required under the
       Loan Documents (including , without limitation, the principal payment due on the Maturity
       Date) is not received by Lender on or before the date such payment becomes due, Debtor
       shall, in addition to the late charges described above also pay interest on the entire
       outstanding principal balance of the Note at the Default Rate from and after the date when
       the payment was due.

              (iii) Effective immediately upon the occurrence of, and during the continuance
       of, any Event of Default that remains uncured beyond any applicable notice and cure
       period, other than default in the payment of interest or principal as described in the
       preceding two paragraphs, the balance of the Note then outstanding shall bear interest at
       the Default Rate. In addition, all other amounts due Lender (whether directly or for
       reimbursement) under the Note, this DIP Loan Agreement or any of the other Loan
       Documents, if not paid when due or, in the event no time period is expressed, if not paid
       within five (5) days after written notice from Lender that the same has become due, shall
       also bear interest thereafter at the Default Rate until paid.

        (l)     Computation of Interest. Interest shall be computed on the basis of the actual
number of days elapsed in the period during which interest accrues and a year of 360 days. In
computing interest, the date of funding and the date of payment shall be included; provided,
however, that if any funding is repaid on the same day on which it is made, one day’s interest shall
be paid thereon. Notwithstanding any of the terms and conditions contained in this Section,
interest in respect of any amount of the Loan shall not exceed the maximum rate permitted by
applicable law.

        (m)     Debtor’s Grant of Super Priority Nature of Obligations and Lender’s Liens. Debtor
hereby grants Lender a continuing Lien on and security interest in all of Debtor’s right, title and
interest in and to the Collateral. Debtor hereby covenants, represents and warrants that the Loan
and Obligations:

               (i)    pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at all times
       constitute allowed claims in the Chapter 11 Case having priority over any and all
                                                10
Case 9:21-bk-10412-MB        Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                   Desc
                             Main Document    Page 25 of 64



     administrative expenses and all other claims against Debtor, now existing or hereafter
     arising, of any kind whatsoever, including without limitation, all administrative expenses
     of the kind specified in Sections 503, 507, 546, and 726 of the Bankruptcy Code, provided,
     however, that such superpriority administrative claim shall be subject to the Carve Out and
     shall not be collectible from Avoidance Actions;

             (ii)    pursuant to Section 364(c)(2) of the Bankruptcy Code, shall at all times be
     secured by a valid, binding, continuing, enforceable and fully perfected first priority senior
     security interest in and Lien on all Collateral that is not otherwise subject to a Lien;
     provided, however, that this Lien on the deposit accounts and Accounts of the Debtor shall
     be subject to the Carve Out;

             (iii) pursuant to Section 364(d)(1) of the Bankruptcy Code, shall be secured by
     a valid, binding, continuing, enforceable and fully perfected first priority senior priming
     security interest in and senior priming Lien on all Collateral that is subject to existing Liens;
     and

             (iv)    pursuant to the Financing Orders, the Liens in favor of Lender in the
     Collateral shall be perfected without the recordation or filing of any instruments of
     mortgage, assignment or financing. Debtor further agrees that, upon the request of Lender,
     Debtor (i) shall enter into separate deeds of trust in recordable form on terms reasonably
     satisfactory to Lender with respect to any Collateral, (ii) authorize Lender to file and record
     such financing statements and fixture filings with respect to any Collateral identified by
     Lender, and (iii) take any such other action as required by Lender with respect to the
     Collateral identified by Lender in order to evidence the perfection of the Liens granted
     hereby.

             (v)    Upon the Closing Date, on behalf of itself and its estates, and for so long as
     any Obligation shall be outstanding, Debtor hereby irrevocably waives any right, pursuant
     to Sections 364(c) or 364(d) of the Bankruptcy Code or otherwise, to grant any Lien of
     equal or greater priority than the Lien securing the Obligations, or to approve or grant a
     claim of equal or greater priority than the Obligations.

     (n)     Taxes.

            (i)     All payments made by Debtor under this DIP Loan Agreement shall be
     made free and clear of, and without deduction or withholding for or on account of, any
     present or future taxes, levies, imposts, duties, charges, fees, deductions or withholdings,
     now or hereafter imposed, levied, collected, withheld or assessed by any Governmental
     Authority, excluding (A) net income taxes and franchise taxes (imposed in lieu of net
     income taxes) now or hereinafter imposed on Lender as a result of a present or former
     connection between such Lender and the jurisdiction of the Governmental Authority
     imposing such tax or any political subdivision or taxing authority thereof or therein (other
     than any such connection arising solely from such Lender having executed, delivered or
     performed its obligations or received a payment under, or enforced, this DIP Loan
     Agreement), (B) any branch profits taxes imposed by the United States of America, (C)
                                                11
Case 9:21-bk-10412-MB         Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                Desc
                              Main Document    Page 26 of 64



       any U.S. federal withholding tax imposed pursuant to a law in effect on the date that Lender
       became a party to this DIP Loan Agreement, or became a Lender or changed its lending
       office, except to the extent that amounts with respect to such withholding tax were payable
       either to such Lender’s assignor immediately before such Lender became a party to this
       DIP Loan Agreement or to such Lender immediately before it changed its lending office,
       (D) any tax that is attributable to Lender’s failure to furnish any documents or forms that
       Lender is legally entitled to furnish the provision of which would result in a reduced
       amount, or no amount, of tax required to be withheld and/or paid by Debtor or otherwise
       in respect of Lender and (E) any taxes imposed pursuant to FATCA. If any such non-
       excluded taxes, levies, imposts, duties, charges, fees, deductions or withholdings
       (collectively, “Non-Excluded Taxes”) are required to be withheld from any amounts
       payable to Lender hereunder, the amounts so payable to Lender shall be increased to the
       extent necessary to yield to Lender (after payment of all Non-Excluded Taxes) interest or
       any such other amounts payable hereunder at the rates or in the amounts specified in this
       DIP Loan Agreement.

              (ii)   Debtor shall be obligated to pay, and shall pay any Other Taxes to the
       relevant Governmental Authority in accordance with applicable law.

               (iii) Whenever any Non-Excluded Taxes or Other Taxes are payable by Debtor,
       as promptly as possible thereafter, Debtor shall send to Lender a certified copy of an
       original official receipt received by such Debtor showing payment thereof or other
       evidence reasonably acceptable to Lender. If Debtor fails to pay any Non-Excluded Taxes
       or Other Taxes when due to the appropriate Governmental Authority or fails to remit to
       Lender the required receipts or other required documentary evidence or if any
       Governmental Authority seeks to collect a Non-Excluded Tax or Other Tax directly from
       Lender for any other reason, Debtor agrees to indemnify Lender for any Non-Excluded
       Taxes or Other Taxes, interest or penalties that may become payable by Lender.

               (iv)   The agreements in this Section 2 shall survive the satisfaction and payment
       of the Obligations and the termination of this DIP Loan Agreement.

        (o)    Break-Up Fee. Debtor shall pay Lender a break-up fee for the Loan in the amount
of Fifty Thousand and No/100 Dollars ($50,000.00) (the “Break-Up Fee”). The Break-Up Fee
shall be paid on the Closing Date from the funding of the Loan and shall be deemed fully earned,
payable and non-refundable upon receipt by Lender. In the event the Loan is approved by the
Bankruptcy Court and the Final Financing Order becomes a final, non-appealable order in the
Bankruptcy Case as required under Section 5(d)(ii) below, Lender acknowledges that the Break-
Up Fee shall be applied toward payment of the Interest Reserve upon the funding of the Second
Advance.

       3.     Payment Generally.

       (a)      Promissory Note. The obligation of Debtor to repay the outstanding principal
balance of all Advances made under this DIP Loan Agreement, plus interest accrued thereof, shall

                                               12
Case 9:21-bk-10412-MB         Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                 Desc
                              Main Document    Page 27 of 64



be evidenced by the Note in the original principal amount of the Loan, payable to the order of
Lender, duly executed by Debtor of even date herewith.

       (b)     Payments.

               (i)    Debtor shall make monthly interest payments on the 1st day of each month,
       commencing on May 1, 2021 and continuing on the 1st day of each month thereafter
       through and including the Maturity Date, in the amount of interest at the Pay Rate. To the
       extent funds are available in the Interest Reserve and provided that no Event of Default
       then exists, Lender shall make monthly payments of interest from the Interest Reserve as
       and when such payments are due.

               (ii)    Interest at the Accrual Rate shall accrue during the term of the Loan.

              (iii) Debtor shall repay in full in cash on the Maturity Date, the outstanding
       principal amount of the Loan, together with any accrued and unpaid interest on such
       principal amount, the Exit Fee and all other Obligations.

        (c)    Optional Prepayments. Debtor may, at any time, prepay the Loan in whole but not
in part without any penalty or premium, provided, however, any such prepayment shall include
payment of the Exit Fee.

        (d)     Manner and Time of Payment. All payments of principal, interest and fees
hereunder payable to Lender shall be made without condition or reservation of rights and free of
set-offs or counterclaims, in U.S. dollars and by ACH or wire transfer (pursuant to Lender’s written
wire transfer instructions) of immediately available funds delivered to Lender not later than 1:00
p.m. (Pacific Time) on the due date. Funds received by Lender after that time and date shall be
deemed to have been paid on the next Business Day.

       (e)     Payments on Non-Business Days. Whenever any payment to be made by Debtor
hereunder shall be stated to be due on a day which is not a Business Day, payments shall be made
on the next succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder.

        (f)    Application of Payments. At Lender’s sole and absolute discretion, all payments
received by Lender on account of Debtor’s Obligations under the Loan Documents shall be applied
as follows, subject to all applicable laws: (a) first, to payment of all unpaid fees and expenses
owing under the Loan Documents, (b) second, to the payment of all accrued and unpaid interest
owing under the Loan Documents and (c) third, to the payment of the outstanding principal amount
of the Loan. Upon the occurrence and during the continuance of an Event of Default that remains
uncured beyond any applicable notice and cure period, Lender shall have the right to apply such
payments in such order and manner as Lender may determine in its sole and absolute discretion.

       4.      Insurance. Debtor, at its sole cost and expense, shall insure or cause to be insured
and keep insured the Collateral against such perils and hazards, and in such amounts and with such


                                                13
Case 9:21-bk-10412-MB          Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                 Desc
                               Main Document    Page 28 of 64



limits, as Lender may from time to time require, and, in the event, including without limitation,
the following coverage with respect to the Collateral:

        (a)     All Risk. Insurance against loss of the Collateral which, during any construction,
shall be on an “All Risk” perils “Builders’ Risk,” monthly reporting or non-reporting “Completed
Value” form and, after completion of construction, shall be on an “All Risk” policy form covering,
in each case, theft, terrorism, and insurance against such other risks as Lender may reasonably
require. Such policies shall be in amounts equal to the full replacement cost of the Collateral
(including any related improvements, and specifically, Debtor’s interest in any leasehold
improvements).

        (b)     Public Liability. Commercial general public liability insurance against death,
bodily injury and property damage arising in connection with the Collateral with limits of not less
than $2,000,000 per occurrence. Such policy shall be written on an occurrence form and shall list
the Debtor as the named insured, shall designate thereon the location of the Property and shall have
such limits as Lender may reasonably require.

         (c)    Contractor’s Insurance. During the entire period of renovation and construction on
any of the Collateral, the Debtor shall cause to be furnished to Debtor and, upon request by Lender,
to Lender certificates from the insurance carrier for the contractors evidencing worker’s
compensation, employers’ liability, commercial auto liability, excess umbrella liability coverage
and commercial general liability insurance (including contractors liability and completed
operations coverage) written on an occurrence form, with such general liability limits as Lender
may reasonably require. The Debtor shall be named as an additional insured under such liability
policies. The Debtor shall cause each subcontractor to maintain commercial general liability,
commercial automobile liability, workers’ compensation, employers’ liability and excess umbrella
liability coverage in form and amount reasonably satisfactory to Lender.

       (d)     Other Insurance. Such other insurance relating to the Property and the use and
operation thereof as Lender may, from time to time, require.

        (e)     Policy Requirements. All insurance shall be carried in companies reasonably
acceptable to Lender and all policies shall name Lender as an additional insured, mortgagee, and
loss payee. Furthermore, all insurance shall be in form and content reasonably acceptable to
Lender, provide ten (10) days’ advance written notice to Lender before any cancellation, adverse
material modification or notice of non-payment and, to the extent limits are not otherwise specified
herein, contain deductibles which are in amounts acceptable to Lender. Lender shall be
specifically named in all policies as an additional insured. All physical damage policies and
renewals shall contain a standard mortgage clause naming Lender as mortgagee, which clause shall
expressly state that any breach of any condition or warranty by Debtor shall not prejudice the rights
of Lender under such insurance, as well as a loss payable clause in favor of Lender for personal
property, contents, inventory and equipment. No additional parties shall appear in the mortgage
or loss payable clause with respect to the Collateral without Lender’s prior written consent except
for such policies existing as of the date of this DIP Loan Agreement with respect to personal
property, including, without limitation equipment. All evidence of insurance shall reference the

                                                 14
Case 9:21-bk-10412-MB          Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                 Desc
                               Main Document    Page 29 of 64



specific projects being covered by name and address and shall otherwise be in form and substance
acceptable to Lender. All deductibles shall be in amounts acceptable to Lender.

        (f)     Notice; Evidence of Renewal. Any notice pertaining to insurance and required
pursuant to this Section shall be given in the manner provided herein and at any additional address
of which Lender gives Debtor prior written notice. Debtor shall use its best efforts to deliver to
Lender evidence of renewal satisfactory to Lender at least five (5) Business Days before the
expiration of existing policies or any prior renewal thereof. If Lender has not received satisfactory
evidence of such renewal or substitute insurance in the time frame herein specified, Lender shall
have the right, but not the obligation, to purchase such insurance without prior notice to Debtor.
Any amounts so disbursed by Lender pursuant to this Section shall be a part of the Loan and shall
bear interest at the Default Rate. Nothing contained in this Section shall require Lender to incur
any expense or take any action hereunder, and inaction by Lender shall never be considered a
waiver of any right accruing to Lender on account of this Section 4.

        (g)    Separate Insurance. Debtor shall not carry any separate insurance on the Collateral
concurrent in kind or form with any insurance required hereunder or contributing in the event of
loss without Lender’s prior written consent and, in the event Lender grants its consent, any such
policy shall nevertheless have attached thereto a standard non-contributing mortgagee clause, with
loss payable to Lender, and shall otherwise meet all other requirements set forth in this Section 4.

        (h)    Standard Insurance Requirements. Without limitation of the terms and provisions
of this Section 4, Debtor agrees that they shall comply with the insurance requirements set forth
on Exhibit D attached hereto. In the event of any conflict between any terms or provisions of this
Section 4 and Exhibit C, the terms of Exhibit C shall control.

        5.      Conditions Precedent. This DIP Loan Agreement shall become effective as of the
date first above written upon, and the obligation of Lender to make the Loan or make any Advance
to the Debtor is subject to satisfaction of each of the following (unless otherwise waived in writing
by Lender):

        (a)    DIP Loan Agreement. Debtor and Lender shall have executed (to the extent
applicable) and/or delivered, or caused to be delivered, to Lender (i) this DIP Loan Agreement,
(ii) each Loan Document, (iii) any other documents reasonably required by Lender to evidence the
Liens on the Collateral (subject to the Carve Out as set forth herein) or other customary closing
deliverables and (iv) a notice of pendency of the Chapter 11 Case and the subordination of interests
as ordered by the Bankruptcy Court in the Financing Orders in a form appropriate for recordation
in Santa Barbara County, State of California, and in the case of (i) through (iv), each in form
acceptable to Lender in its sole and absolute discretion.

        (b)    Approvals. Lender shall have received satisfactory evidence that Debtor has
obtained all required consents and approvals of all Persons in connection with the filing of the
Chapter 11 Case, the execution, delivery and performance of the Loan Documents, and there shall
not be any pending or threatened litigation, governmental, administrative or judicial action that
could reasonably be expected to restrain, prevent or impose burdensome conditions on the
transactions contemplated hereby.
                                                 15
Case 9:21-bk-10412-MB          Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                  Desc
                               Main Document    Page 30 of 64



        (c)    DIP Motion. Lender shall have approved the DIP Motion filed in the Chapter 11
Case.

        (d)    Financing Orders.

                (i)     With respect to the obligation of Lender to make the Initial Advance to the
        Debtor, an order of the Bankruptcy Court in the Bankruptcy Case, in form and substance
        satisfactory to Lender in its sole and absolute discretion, (i) approving the Debtor obtaining
        the Initial Advance and the Loan Documents on an interim basis, (ii) granting the
        Collateral described in this DIP Loan Agreement, and (iii) setting a final hearing within
        twenty (20) days of the entry of the Interim Financing Order to enter the Final Financing
        Order approving the Loan and the Loan Documents (the “Interim Financing Order”) shall
        have been entered by the Bankruptcy Court, which Interim Financing Order shall not have
        been vacated, reversed or stayed, or modified or amended, without the prior written consent
        of Lender. The Interim Financing Order shall provide, among other things, that: (i) notice
        of the DIP Motion was provided as required under applicable Bankruptcy Laws; (ii) the
        Loan Documents with respect to the Initial Advance are approved by the Bankruptcy Court
        in their present form without revision (except as may be consented to by Lender prior to
        such approval but without any obligation to do so); (iii) the execution, delivery and
        performance of this DIP Loan Agreement by the Debtor with respect to the Initial Advance
        is authorized; (iv) the Bankruptcy Court shall have found that the Loan Documents
        constitute valid and enforceable obligations of Debtor and that the payment and
        performance of the obligations of Debtor under the Loan Documents with respect to the
        Initial Advance shall constitute (x) an unsecured credit obtained pursuant to Section
        364(c)(1) of the Bankruptcy Code, allowable under Section 503(b)(1) of the Bankruptcy
        Code and having priority over any and all administrative expenses of the kind specified in,
        or ordered pursuant to Sections 105, 326, 330, 331, 503(b), 506(c), 507(a), 726 or any other
        provisions of the Bankruptcy Code, but not collectible from Avoidance Actions or the
        proceeds thereof, and (y) a senior secured, super priority loan as set forth herein pursuant
        to Sections 364(c)(2) and 364(d)(1) of the Bankruptcy Code, (v) the Loan Fee and other
        closing expenses are approved; and (vi) the Initial Advance may be consummated
        immediately upon the entry of the Interim Financing Order.

                (ii)   With respect to the obligation of Lender to make the Second Advance to the
        Debtor, a final non-appealable order of the Bankruptcy Court in the Bankruptcy Case, in
        form and substance satisfactory to Lender in its sole and absolute discretion, approving the
        Loan and the Loan Documents (the “Final Financing Order”) shall have been entered by
        the Bankruptcy Court, which Final Financing Order shall not have been vacated, reversed
        or stayed, or modified or amended, without the prior written consent of Lender. The Final
        Financing Order shall provide, among other things, that: (i) notice of the DIP Motion was
        provided as required under applicable Bankruptcy Laws; (ii) the Loan Documents are
        approved by the Bankruptcy Court in their present form without revision (except as may
        be consented to by Lender prior to such approval but without any obligation to do so); (iii)
        the execution, delivery and performance of this DIP Loan Agreement by the Debtor is
        authorized; (iv) the Bankruptcy Court shall have found that the Loan Documents constitute
        valid and enforceable obligations of Debtor and that the payment and performance of the
                                                 16
Case 9:21-bk-10412-MB          Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                   Desc
                               Main Document    Page 31 of 64



       obligations of Debtor under the Loan Documents shall constitute (x) an unsecured credit
       obtained pursuant to Section 364(c)(1) of the Bankruptcy Code, allowable under Section
       503(b)(1) of the Bankruptcy Code and having priority over any and all administrative
       expenses of the kind specified in, or ordered pursuant to Sections 105, 326, 330, 331,
       503(b), 506(c), 507(a), 726 or any other provisions of the Bankruptcy Code, but not
       collectible from Avoidance Actions or the proceeds thereof, and (y) a senior secured, super
       priority loan as set forth herein pursuant to Sections 364(c)(2) and 364(d)(1) of the
       Bankruptcy Code; (v) that Debtor shall not be entitled to seek other or further financing
       under Sections 364(b), (c), or (d) of the Bankruptcy Code, whether having priority,
       subordinated, unsecured or secured, unless either (A) the payment and performance
       Obligations to Lender under the Loan Documents have been paid and performed in full or
       (B) Lender has consented thereto in writing (but without any obligation to do so); (vi) the
       validity, enforceability and priority of the payment and performance obligations to Lender
       by Debtor with respect to the Loan and the Loan Documents shall not be impaired or
       otherwise adversely affected in any manner; (vii) the Bankruptcy Court’s finding that
       Lender is entitled to the protections of Section 364(e) of the Bankruptcy Code as Lender
       has negotiated in good faith with Debtor and has entered into the Loan Documents and has
       extended credit hereunder in good faith; (viii) the Loan Fee and other closing expenses are
       approved; and (ix) the Initial Advance may be consummated immediately upon the entry
       of the Interim Financing Order and the Second Advance may be consummated
       immediately upon entry of the Final Financing Order unless an order of stay is entered
       prior to any such Initial Advance or Second Advance is consummated.

        (e)     Automatic Stay. The automatic stay of Section 362 of the Bankruptcy Code shall
have been modified, amended, annulled and terminated: (i) to permit the creation and perfection
of Lender’s Liens and security interests, as more fully set forth in the Financing Orders and (ii) to
permit Lender’s enforcement of all rights and remedies granted to Lender under the Loan
Documents, the Financing Orders and applicable state and federal law, including without
limitation the exercise of any prejudgment remedies by Lender and foreclosure by Lender under
the Loan Documents upon an Event of Default under the Loan Documents, all without further
order of the Bankruptcy Court.

        (f)     Required Documentation. Lender shall have received the following supporting
documents with respect to Debtor: (i) a copy of its articles of organization certified as of a date
reasonably close to the Closing Date to be a true and accurate copy by the Secretary of State of
Colorado, (ii) a certificate of the Secretary of State of Colorado, dated as of a date reasonably close
to the Closing Date, as to its existence and (if available) good standing, (iii) a certificate of the
Secretary of State of California, dated as of a date reasonably close to the Closing Date, as to its
foreign qualification and (if available) good standing, (iv) a copy of its operating agreement (as
applicable), certified by its secretary or assistant secretary, manager or other appropriate Person
(as applicable) to be a true and accurate copy of its operating agreement (as applicable) in effect
on the Closing Date (except as otherwise provided below), (v) a copy of resolutions of its members
or manager or similar governing body, as applicable certified to be true and correct copies thereof
duly adopted, approved or otherwise delivered by such members or manager or similar governing
body (to the extent necessary and applicable), each of which is certified to be in full force and

                                                  17
Case 9:21-bk-10412-MB          Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                 Desc
                               Main Document    Page 32 of 64



effect on the Closing Date, authorizing the execution and delivery by it of the Loan Documents
delivered on the Closing Date to which it is a party and the performance by it of all its obligations
thereunder, and (vi) such additional supporting documents and other information with respect to
its operations and affairs as Lender may reasonably request.

       (g)     USA Patriot Act. Such information on the principals of the Debtor as Lender
believes is prudent to ensure compliance with the USA Patriot Act (Title III of Pub. L. 107-56)
(signed into law October 26, 2001). Lender hereby notifies Debtor that, pursuant to the
requirements of the Act, it is required to obtain, verify and record the name and address of Debtor
and other information that will allow Lender to identify Debtor in accordance with the Act..

        (h)    Budget. Debtor shall have delivered to Lender a budget setting forth Debtor’s
anticipated operating costs with respect to Debtor’s business (the “Budget”), which Budget shall
be in form and content acceptable to Lender and for a time period acceptable to Lender, each in
Lender’s sole and absolute discretion, and approved in writing by Lender.

       6.      Representations and Warranties. Borrower hereby represents and warrants to
Lender that:

       (a)     Existence. Borrower is duly organized, validly existing and in good standing under
the laws of the jurisdiction of their organization.

       (b)    Power and Authority. Borrower has (i) the power and authority and (ii) all
governmental licenses, authorizations, consents and approvals to own its assets, carry on its
business and execute, deliver, and perform its obligations under the Loan Documents.

        (c)    No Conflict. The execution, delivery and performance by Borrower of the Loan
Documents has been duly authorized by all necessary action and does not and will not (i)
contravene the terms of any of Borrower’s organizational documents, (ii) violate, conflict with or
result in any material breach or contravention of, or result in the creation of any Lien under, any
indenture, agreement and other instrument binding upon it or its property the effect of which has
not been stayed by the automatic stay or the Bankruptcy Court or (iii) violate or conflict with any
law, regulation or order of any Governmental Authority applicable to it or its property.

        (d)     Governmental Authorization. Other than the entry of the Financing Orders by the
Bankruptcy Court, no approval, consent, exemption, or authorization of, or other action by, or
notice to, or filing, declaration, recording or registration with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance by, or
enforcement against, Borrower of this DIP Loan Agreement.

       (e)    Due Execution; Binding Effect. The Loan Documents have been (or upon
execution and delivery will be) duly executed and delivered by Borrower. Subject to the entry of
the Financing Orders by the Bankruptcy Court, the Loan Documents constitutes the legal, valid
and binding obligation of Borrower, enforceable against Borrower, jointly and severely, in
accordance with its terms.


                                                 18
Case 9:21-bk-10412-MB         Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                 Desc
                              Main Document    Page 33 of 64



       (f)     No Default. No Default or Event of Default has occurred and is continuing.

        (g)    Lawsuits. There is no lawsuit, tax claim or other dispute pending or threatened
against Borrower which, if lost, would impair in any material respect the Borrower’s financial
condition or ability to repay the Loan, except as disclosed to Lender in writing which will be set
forth in the Borrower’s schedules and statement of financial affairs to be filed on the Bankruptcy
Court docket in the Chapter 11 Case.

        (h)     Regulatory Compliance. Borrower is in compliance in all material respects with
all applicable laws and regulations of applicable Governmental Authorities, which are required for
Borrower to operate its business.

        (i)     Ownership Interests. There are no existing pledges of any direct or indirect
ownership interests in Borrower to anyone other than Lender. Apollo Development, LLC owns
directly or indirectly 74.50% and The HMW Group, Ltd., LLC owns directly or indirectly 25.50%
of the ownership interests in Borrower free and clear of any security interest, restriction, third-
party rights, and other encumbrances other than the rights of Lender. Borrower has delivered to
Lender true, correct and complete copies of the current articles of organization, operating
agreement, incumbency certificate, certificate of good standing and resolutions of Borrower.

      (j)    Borrower Not a “Foreign Person”. Borrower is not a “foreign person” within the
meaning of Section 1445 of the Internal Revenue Code of 1986, as amended from time to time.

       (k)     Disclosure. To the best information and knowledge of Borrower, no representation
or warranty by Borrower in the Loan Documents and no certificate, schedule, exhibit, report or
other document provided or to be provided by Borrower in connection with the transactions
contemplated hereby or thereby (including, without limitation, the negotiation of and compliance
with the Loan Documents) contains any untrue statement of a material fact, or omits to state a
material fact necessary to make the statements contained therein, in light of the circumstances in
which they are made, not misleading.

      7.       Covenants. Borrower hereby covenants and agrees that from the date hereof until
payment in full of all the Obligations that:

        (a)     Additional Information. Borrower shall, upon ten (10) Business Days’ written
notice, provide Lender: (i) true and complete copies of its balance sheet for the current and prior
fiscal year, as well as a consolidated statement of cash flows detailing actual cash flows (and
budgeted cash flows), which shall be in a form substantially similar to the reports delivered to
Lender prior to the date hereof, or such other form or forms reasonably satisfactory to Lender; (ii)
true and complete copies of the unaudited, consolidated statement of cash flows detailing actual
cash flows (and budgeted cash flows) for the current or prior fiscal year with respect to the
Collateral, which shall be in form reasonably satisfactory to Lender and certified by Borrower’s
manager; (iii) true and complete copies of the monthly operating statements for each component
of the Collateral, which shall be in form reasonably satisfactory to Lender and certified by
Borrower’s chief financial officer; (iv) complete and accurate certified copies of Borrower’s
income tax return(s); (v) a written statement, duly acknowledged, setting forth the unpaid principal
                                                19
Case 9:21-bk-10412-MB         Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                 Desc
                              Main Document    Page 34 of 64



of, and interest on, the indebtedness secured by the Collateral and whether or not any offsets or
defenses exist against such principal and interest; and (vi) all additional information concerning
the Collateral or Borrower that Lender may reasonably request.

        (b)     Notice of Event of Default. Borrower shall, promptly upon obtaining knowledge
thereof, notify Lender of the occurrence or existence of any Default or Event of Default.

        (c)     Other Notices. Borrower shall promptly notify Lender of: (i) any notice that
Borrower has failed in any material respect to comply with any applicable law, regulation or court
order, (ii) any litigation commenced by or against Borrower or (iii) any material adverse change
in Borrower’s financial condition or business operations or ability to repay the Loan.

       (d)     Existence. Borrower shall preserve and maintain in full force and effect its
organizational existence and good standing under the laws of its jurisdiction of organization.

       (e)      Use of Collateral. Borrower shall not make, suffer or permit any use of the
Collateral for any purpose other than exists on the date hereof except as may be approved in writing
by Lender.

        (f)     Leases or Other Transfers. Borrower shall not, without the prior written consent of
Lender (to be granted or withheld in Lender’s sole and absolute discretion), enter into any Lease,
modify, surrender, terminate, extend or renew, either orally or in writing, any Lease now existing
or hereafter created upon the Collateral or any part thereof, or permit an assignment or sublease
thereof without the prior written consent of Lender (to be granted or withheld in Lender’s
discretion). Borrower shall not, without the prior written consent of Lender, assign or further
encumber or convey or dispose (or permit or consent or agree to the conveyance, encumbrance or
disposal) of any interest in the Collateral, and any assignment or encumbrance, or purported
assignment or encumbrance, conveyance, or disposal of any of the foregoing shall be void and of
no effect for any purpose whatsoever. Borrower shall not, without the prior written consent of
Lender, assign or further encumber or convey or dispose (or permit or consent or agree to the
conveyance, encumbrance, or purported assignment or encumbrance, or disposal) of any interest
in any other permit, license or authorization issued with respect to the Collateral or any portion
thereof, by the applicable Governmental Authority having jurisdiction thereover, and in each case
any of the foregoing shall be void and of no effect for any purpose whatsoever.

        (g)     Covenants, Conditions and Restrictions. Borrower shall not record (or cause or
allow to be recorded) any covenants, conditions, restrictions, declarations, or any other agreement
or instrument with respect to any portion of the Collateral, without the prior written consent of
Lender, which shall not be unreasonably withheld, conditioned or delayed. If applicable, Lender
may, in the reasonable exercise of its discretion, require that Borrower execute and deliver to
Lender an assignment of the declarant’s rights together with such other security agreements,
financing statements and instruments as Lender may require which have the effect of creating a
collateral assignment of Borrower’s interest as declarant, all in a form acceptable to Lender.

        (h)   Other Agreements Affecting the Collateral. Borrower shall neither enter into any
written agreement or amend or modify, in any material respect, any REA or any other easements,
                                                20
Case 9:21-bk-10412-MB          Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                  Desc
                               Main Document    Page 35 of 64



covenants, or conditions affecting all or any portion of the Collateral without Lender’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed.

        (i)     Compliance with Laws. Borrower will comply in all material respects with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or its property.

       (j)     Hazardous Materials.

              (i)    Special Representations and Warranties. Without in any way limiting the
       other representations and warranties set forth in this DIP Loan Agreement, and after
       reasonable investigation and inquiry, Debtor hereby represents and warrants to the best of
       its knowledge as of the date of this DIP Loan Agreement as follows:

                       (A)     Hazardous Materials. The Collateral is not and has not been a site
               for the use, generation, manufacture, storage, treatment, release, threatened release,
               discharge, disposal, transportation or presence of any oil, flammable explosives,
               asbestos, urea formaldehyde insulation, polychlorinated biphenyls, radioactive
               materials, hazardous wastes, toxic or contaminated substances or similar materials,
               including, without limitation, any substances which are “hazardous substances,”
               “hazardous wastes,” “hazardous materials,” or “toxic substances” under the
               Hazardous Materials Laws, as described below, and/or other applicable
               environmental laws, ordinances, or regulations (collectively, the “Hazardous
               Materials”) in material violation of all applicable Hazardous Materials Laws.

                      (B)     Hazardous Materials Laws. The Collateral is in compliance with all
               laws, ordinances, and regulations relating to Hazardous Materials and with any
               permit, license, or requirement pertaining to the protection, preservation,
               conservation, or regulation of the environment which relates to the Property
               (“Hazardous Materials Laws”), including, without limitation: the Clean Air Act, as
               amended, 42 U.S.C. Section 7401 et seq.; the Federal Water Pollution Control Act,
               as amended, 33 U.S.C. Section 1251 et seq.; the Resource Conservation and
               Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et seq.; the
               Comprehensive Environment Response, Compensation and Liability Act of 1980,
               as amended (including the Superfund Amendments and Reauthorization Act of
               1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
               amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
               as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
               Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
               Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
               Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local laws,
               laws of other jurisdictions or orders and regulations.

                       (C)    Hazardous Materials Claims. There are no claims or actions
               (“Hazardous Materials Claims”) pending or, to the knowledge of Debtor,
               threatened, nor have there been any such claims or actions in the past, against
               Borrower or the Collateral by any governmental entity or agency or by any other
                                                 21
Case 9:21-bk-10412-MB    Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                   Desc
                         Main Document    Page 36 of 64



          person or entity relating to Hazardous Materials or pursuant to the Hazardous
          Materials Laws.

                 (D)     Storage Tanks. No storage tanks (including, without limitation,
          petroleum or heating oil storage tanks), underground or above-ground, are present
          on or under the Collateral.

                 (E)      Waters of the United States. No part of the Collateral contains
          “waters of the United States”, as defined in 33 CFR 328. No Debtor shall discharge
          dredged or fill material into waters of the United States as such activity is described
          and regulated by Section 404 of the Clean Water Act, 33 U.S.C. 1344.

          (ii)   Covenants. Borrower agrees as follows:

                  (A)     No Hazardous Activities. Except in its ordinary course of business
          and in compliance with all Hazardous Materials Laws, Borrower shall not cause or
          permit the Collateral or any Improvements to be used as a site for the use,
          generation, manufacture, storage, treatment, release, discharge, disposal,
          transportation, or presence of any Hazardous Materials, other than products and
          materials of a type commonly used or otherwise present in residential properties, in
          quantities and in a manner that complies with Hazardous Materials Laws
          (“Common Materials”).

                 (B)   Compliance. Borrower shall comply and cause the Collateral and
          the Improvements to comply with all Hazardous Materials Laws.

                  (C)      Notices. Borrower shall immediately notify Lender in writing of:
          (i) the discovery of any Hazardous Materials on, under, or about the Collateral or
          Improvements, other than Common Materials; (ii) any knowledge by Debtor that
          the Collateral or Improvements do not comply with any Hazardous Materials Laws;
          and (iii) any Hazardous Materials Claims. Borrower shall promptly cure and have
          dismissed with prejudice all Hazardous Materials Claims pursuant to applicable
          law, and Debtor shall keep the Collateral free of any encumbrance arising from any
          judgment, liability, or lien imposed pursuant to any Hazardous Materials Claims.
          Notwithstanding the foregoing sentence, Borrower may, diligently, in good faith
          and by appropriate legal proceedings, contest any such Hazardous Materials Claims
          provided (i) Borrower first furnishes to Lender such deposits or other collateral as
          Lender, in its reasonable discretion, deems sufficient to fully protect Lender’s
          interests, (ii) such contest shall have the effect of preventing any threatened or
          pending sale or forfeiture of all or any portion of the Collateral or the loss or
          impairment of Lender’s lien and security interests in and to the Collateral and (iii)
          such contest will not cause Lender to incur any liability, in Lender’s sole judgment.
          Borrower shall permit Lender, at Lender’s option, to appear in and to be represented
          in any such contest and shall pay upon demand all expenses incurred by Lender in
          so doing, including, without limitation, attorneys’ fees and expenses.

                                            22
Case 9:21-bk-10412-MB       Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                   Desc
                            Main Document    Page 37 of 64



                   (D)    Remedial Action. In response to the presence of any Hazardous
            Materials on, under, or about the Collateral or Improvements, Borrower shall
            immediately take, at Debtor’s sole expense, all remedial action required by any
            Hazardous Materials Laws or any judgment, consent decree, settlement, or
            compromise in respect to any Hazardous Materials Claims.

                    (E)     Exceptions. The obligations of Borrower set forth in this Section
            shall not be applicable to any noncompliance with the terms and conditions hereof
            to the extent resulting directly from the actions of Lender after Lender acquires title
            or actual possession to the Collateral pursuant to a foreclosure.

             (iii) Inspection by Lender. Borrower shall provide such information and
     certifications as Lender may reasonably request from time to time (whether before or after
     the commencement of a nonjudicial or judicial foreclosure proceeding) to monitor
     Borrower’s compliance with this Section for the sole purpose of protecting Lender’s
     interest in the Collateral and Improvements. To protect its interest in the Collateral and
     Improvements, Lender shall have the right, but not the obligation, at any time upon
     reasonable prior notice to Borrower, to enter upon the Property, take samples, review
     Borrower’s books and records, interview Borrower’s employees and officers, and conduct
     such other activities as Lender, in its reasonable discretion, deems appropriate, provided
     that Lender shall take reasonable actions to minimize disruption of Borrower’s business at
     the Collateral. Borrower shall cooperate fully in the conduct of such an audit. If Lender
     decides to conduct such an audit because of (i) a Hazardous Material Claim, (ii) the
     possibility that Lender may take possession of or title to the Collateral (or any part thereof)
     after an Event of Default, (iii) a material change in the use of the Collateral which, in
     Lender’s reasonable judgment, increases the risk to its interest in the Collateral and
     Improvements, or, (iv) the introduction of Hazardous Material to the Collateral, then
     Borrower shall pay upon demand all reasonable costs and expenses connected with such
     audit, as determined by Lender in its reasonable discretion, which, until paid, shall become
     additional indebtedness under the Note secured by the Loan Documents. Nothing in this
     Section shall give or be construed as giving Lender the right to direct or control Borrower’s
     actions in complying with Hazardous Materials Laws.

             (iv)    Lender’s Right to Rely. Lender is entitled to rely upon Borrower’s
     representations, covenants, agreements and warranties contained in this Section despite any
     independent investigations by Lender or its consultants or other representatives. Debtor
     shall take all necessary actions to determine for themselves, and to remain aware of, the
     environmental condition of the Collateral. Borrower shall have no right to rely upon any
     independent environmental investigations or findings made by Lender or its consultants or
     other representatives unless otherwise stated in writing therein and agreed to in writing by
     Lender.

            (v)      Hazardous Materials Indemnity. Borrower hereby agrees to defend,
     indemnify and hold harmless Lender, its directors, officers, employees, agents, successors
     and assigns (including, without limitation, any participants in the Loan) from and against
     any and all losses, damages, liabilities, claims, actions, judgments, court costs and legal or
                                                23
Case 9:21-bk-10412-MB          Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                  Desc
                               Main Document    Page 38 of 64



       other expenses (including, without limitation, attorney’s fees and expenses) which Lender
       may incur as a direct or indirect consequence of (a) any Hazardous Material Claim, (b) any
       misrepresentation, inaccuracy or breach of any representation, warranty or covenant
       contained or referred to in this Section, or (c) the use, generation, manufacture, storage,
       disposal, threatened disposal, transportation or presence of Hazardous Materials in, on,
       under or about the Collateral or Improvements (collectively, the “Hazardous Indemnified
       Matters”). The Hazardous Indemnified Matters shall include, without limitation: (i) the
       reasonable costs, whether foreseeable or unforeseeable, of any repair, cleanup or
       detoxification of the Collateral which is required by any governmental entity or is
       otherwise necessary to render the Collateral in compliance with all laws and regulations
       pertaining to Hazardous Materials; (ii) all other direct or indirect consequential damages
       (including, without limitation, any third party tort claims or governmental claims, fines or
       penalties against Lender, any corporation controlled by Lender, or any of their respective
       directors, officers, employees, agents, successors or assigns); and (iii) all court costs and
       reasonable attorneys’ fees and expenses paid or incurred by Lender, any entity controlled
       by Lender, or any of their respective directors, officers, employees, agents, successors or
       assigns relating to the subject matter hereof. Borrower shall immediately pay to Lender
       upon demand any amounts owing under this indemnity, together with interest from the date
       the indebtedness arises until paid at the rate of interest applicable to the principal balance
       of the Note. Borrower r’s duty and obligations to defend, indemnify and hold harmless
       Lender shall survive the cancellation of the Note and the release, reconveyance or partial
       reconveyance of the Liens granted pursuant to the Loan Documents. Notwithstanding
       anything contained herein to the contrary, the above indemnities shall not apply to the
       extent that a matter results solely and directly from the actions of Lender and first arises
       after the date that actual possession or title to the Collateral is taken by Lender, Lender’s
       nominee or a successful bidder at a foreclosure sale.

         (k)    Use of Proceeds. Borrower shall not be permitted to use proceeds of the Loan (i)
to finance in any way any action, suit, arbitration, proceeding, application, motion or other
litigation challenging the amount, validity, perfection, priority, extent or enforceability of, or to
assert any defense, counterclaims or offset to, the Liens granted pursuant thereto, the Obligations
or the Liens and security interests of Lender on or in the Collateral, (ii) to finance in any way any
action, suit, arbitration, proceeding, application, motion or other litigation against Lender or (iii)
to make any Restricted Payment.

        (l)    Liens; No Other Debt. Borrower shall not create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it. Borrower shall not incur
or obtain any other financing or debt except in a manner consistent with the Budget approved by
Lender in Lender’s sole discretion.

        (m)     Title. Borrower have good title to, rights in, and the power to transfer each item of
the Collateral upon which they purport to grant a Lien hereunder and under the other Loan
Documents, free and clear of any and all Liens except the Encumbrances; (ii) the security interest
granted herein and in the other Loan Documents constitutes a valid, first-priority perfected security
interest in the presently-existing Collateral, and will constitute a valid, first-priority perfected
security interest in Collateral acquired after the date hereof; and (iii) no financing statement or
                                                 24
Case 9:21-bk-10412-MB         Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                 Desc
                              Main Document    Page 39 of 64



other public notice authorized by Borrower with respect to all or any part of the Collateral is on
file or of record in any public office, except filings evidencing Liens permitted by the Loan
Documents. Set forth on Exhibit B is a true, complete, and correct list of all: (i) Borrower’s
locations where personal property Collateral is maintained, (ii) Borrower’s deposit accounts and
securities accounts and (iii) Borrower’s U.S. federally registered Intellectual Property.

        (n)     Restricted Payments. Borrower shall not declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment.

        (o)     Dispositions. Borrower shall not sell, lease, transfer, assign or otherwise dispose
of any of Collateral without the prior written consent of Lender. Borrower acknowledges that any
Collateral that is the subject of any sale, lease transfer or assignment that does not receive such
written consent shall continue to be subject to all Liens of Lender for the benefit of Lender.

       (p)     Budget. Except as otherwise provided herein or approved by Lender in his sole
and absolute discretion, Debtor will not directly or indirectly (a) use the proceeds of the Loan in
a manner or for a purpose other than those materially consistent with this DIP Loan Agreement,
the Loan Documents, the Interim Financing Order, the Final Financing Order and the Budget.

       (q)     Further Assurances.

               (i)      Promptly upon request by Lender, Borrower shall take such additional
       actions and execute such documents as Lender may reasonably require from time to time
       in order (i) to carry out more effectively the purposes of this DIP Loan Agreement, (ii) to
       subject the Liens created by the Loan Documents or the Financing Orders to any of the
       properties, rights or interests covered by the Loan Documents or the Financing Orders, (iii)
       to perfect and maintain the validity, effectiveness and priority of any of the Liens intended
       to be created by the Loan Documents or the Financing Orders, and (iv) to better assure,
       convey, grant, assign, transfer, preserve, protect and confirm to Lender the rights granted
       or now or hereafter intended to be granted to Lender under the Loan Documents or the
       Financing Orders. Any expenses of Lender incurred pursuant to this Section 7(p) shall
       constitute Obligations under this DIP Loan Agreement.

               (ii)    Without limiting Section 7(p)(i) above, Borrower shall execute and deliver
       to Lender security agreements, pledge agreements, control agreements or any such other
       documents, instruments or agreements as Lender shall reasonably request to further
       evidence the Liens and security interests in respect of the Collateral. All of the documents
       delivered pursuant to this Section 7(p)(ii) shall be in form and substance reasonably
       satisfactory to Lender in its sole and absolute discretion.

               (iii) Borrower hereby authorizes Lender to prepare and file and/or record UCC-
       1 financing statements with respect to that portion of the Collateral for which the Liens and
       security interests secure the Obligations can be perfected by such filing or recordation.




                                                25
Case 9:21-bk-10412-MB            Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                     Desc
                                 Main Document    Page 40 of 64



       8.     Events of Default. Each of the following events, if it occurs before all the
Obligations have been paid in full, shall constitute an “Event of Default”:

         (a)    Payment Default. Failure of Debtor to pay: (i) any interest or principal as and when
due under the Loan Documents; (ii) payment of any other fees, costs, expenses or other amounts
as and when required pursuant to the Loan Documents, including without limitation, the Exit Fee,
or, in the event no time is specified, within five (5) Business Days of written demand by Lender
and, in the case of the foregoing clauses (i) & (ii), such default shall continue unremedied for a
period of five (5) Business Days after Lender sends a notice of default to the Debtor and lead
counsel for the Committee; and (iii) on the Maturity Date, all outstanding amounts due under the
Loan Documents, including all outstanding principal, all accrued but unpaid interest and all
outstanding fees, costs, expenses and other amounts due under the Loan Documents, including
without limitation, the Exit Fee.

        (b)     Specified Defaults. Failure of any Debtor to: (i) perform or observe any term,
covenant or agreement contained in Section 7(b), (c), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n),
(o), (p) or (q), or (ii) perform or observe any other term or covenant contained in the Loan
Documents and, in the case of the foregoing clauses (i) & (ii), such default shall continue
unremedied for a period of the later of (x) ten (10) Business Days after Lender sends a notice of
default to Debtor and counsel for the Committee and (y) the applicable cure period specifically
enumerated in this DIP Loan Agreement;

        (c)     Failure of Representations and Warranties. Any representation, warranty or
certification by Debtor made herein, in any Loan Document or in any report, certificate, financial
or similar statement or other document or instrument furnished in connection with the Loan
Documents shall prove to have been incorrect or misleading in any material respect on or as of the
date made or deemed made;

        (d)    Failure to Obtain Governmental Authority. Debtor shall have failed to receive, as
and when required, any consent or approval from any Governmental Authority necessary in order
for Debtor to perform its obligations hereunder in accordance with all applicable laws, rules and
regulations;

        (e)    Additional Liens. The recording of any Lien against the Collateral and the
continuance of such Lien for ten (10) Business Days without discharge, satisfaction or provision
for payment being made by Debtor in a manner satisfactory to Lender; or the condemnation,
seizure or appropriation of, or occurrence of an uninsured casualty with respect to any material
portion of the Collateral; or the sequestration or attachment of, or any levy or execution upon any
Collateral, which sequestration, attachment, levy or execution is not released, expunged or
dismissed prior to the earlier of ten (10) Business Days or the sale of the assets affected thereby;

       (f)      Dissolution or Material Management Changes. The dissolution of Debtor or the
occurrence of any material management or organizational change in Debtor, which Lender
determines, in its reasonable discretion, has or is reasonably likely to have a material adverse effect
on the Loan, the Collateral, or on the ability of Debtor to perform its obligations under the Loan
Documents;
                                                    26
Case 9:21-bk-10412-MB         Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                  Desc
                              Main Document    Page 41 of 64



        (g)     Disposition of Collateral. The Property or any part thereof or any interest therein
is sold, conveyed, refinanced, transferred, leased, assigned, exchanged, disposed of (including
without limitation, any of the easements benefitting the Property shown on the Title Insurance
Policy are lost, transferred, conveyed or terminated such that they no longer benefit the Property),
or is further encumbered, or an agreement for any of the foregoing is entered into, except without
the prior written consent of Lender.

      (h)     Additional Financing. Debtor enters into any secondary or additional financing
agreements or arrangements of any kind that does not fully repay the Loan;

       (i)     Taxes and Insurance. Debtor fails to pay real estate or personal property taxes or
insurance invoices as and when due;

       (j)     Zoning. The Collateral is rezoned (except for such rezoning as may be specifically
approved in advance by Lender), either voluntarily or involuntarily, or any agreement for the
foregoing is entered into, without the prior written consent of Lender;

       (k)     Material Adverse Change. There occurs, in the reasonable opinion of Lender, a
material adverse change in the financial condition of Debtor;

        (l)    Judgments. If a judgment or judgments (i) for the payment of money in an amount,
individually or in the aggregate, of One Hundred Thousand Dollars ($100,000.00) or more (to the
extent not covered by independent third-party insurance), or (ii) which individually or in the
aggregate could reasonably be expected to result in a material adverse change, shall be rendered
against Debtor and shall remain unsatisfied and unstayed for a period of thirty (30) days or more;

       (m)     Change of Control. The occurrence of any Change of Control.

       (n)    Bankruptcy Specific Defaults. The occurrence of any of the following in the
Chapter 11 Case:

               (i)     the Bankruptcy Case is not commenced on or before April 21, 2021;

               (ii)   the Interim Financing Order shall not have been entered by the Bankruptcy
       Court on or before April 28, 2021, or the earliest date thereafter that the Bankruptcy Court’s
       calendar permits or such later date as consented to in writing by Lender in its sole and
       absolute discretion (or, if so entered, shall be subject to stay pending appeal of such date)
       or at any time ceases to be in full force and effect;

               (iii) the Final Financing Order shall not have been entered by the Bankruptcy
       Court on or before May 20, 2021, or the earliest date thereafter that the Bankruptcy Court’s
       calendar permits or such later date as consented to in writing by Lender in its sole and
       absolute discretion (or, if so entered, shall be subject to stay pending appeal of such date)
       or at any time ceases to be in full force and effect;



                                                27
Case 9:21-bk-10412-MB         Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                     Desc
                              Main Document    Page 42 of 64



             (iv)  the entry of an order amending, supplementing, staying, vacating, reversing
     or otherwise modifying this DIP Loan Agreement, the other Loan Documents, the Interim
     Financing Order or the Final Financing Order without the written consent of Lender;

             (v)     the appointment in the Chapter 11 Case of an interim or permanent trustee
     or the appointment of a responsible person or an examiner with expanded powers to operate
     or manage the financial affairs, the business, or reorganization of Debtor (beyond those
     expressly set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code);

            (vi)  the dismissal of the Chapter 11 Case or conversion of the Chapter 11 Case
     from one under Chapter 11 to one under Chapter 7 of the Bankruptcy Code;

             (vii) the entry of an order by the Bankruptcy Court granting relief from or
     modifying the automatic stay of Section 362 of the Bankruptcy Code (x) to allow any
     creditor to execute upon or enforce a Lien on any Collateral with respect to assets of any
     Debtor exceeding Fifty Thousand and No/100 Dollars ($50,000.00) in value; or (y) to
     permit the perfection of any Lien on the Collateral;

           (viii) the entry of an order avoiding or requiring repayment of any portion of the
     payments made on account of the Obligations owing under the Loan Documents;

            (ix)   the entry of an order granting any administrative claim or Lien (including
     adequate protection Liens) which are equal or superior to that provided to Lender;

            (x)     the filing of any pleading by any Debtor seeking or otherwise consenting to
     or supporting any of the matters set forth in clauses (iv), (v), (vi), (vii), (viii) or (ix) of this
     Section 8(n);

             (xi)    any violation of the Interim Financing Order or the Final Financing Order;

             (xii) the termination or lapse of any Debtor’s “exclusive period” under Section
     1121 of the Bankruptcy Code for the filing of a plan of reorganization without the prior
     written consent of Lender;

             (xiii) Debtor, the Committee or any other creditor or party in interest proposes a
     plan of reorganization that seeks to vary, amend, modify or change in any respect the terms,
     covenants and conditions of this DIP Loan Agreement, the other Loan Documents or the
     Financing Order without the prior written consent of Lender, which consent may be given
     or withheld in Lender’s sole and absolute discretion;

            (xiv) the filing by Debtor of any motion or proceeding, or the entry of an order
     by the Bankruptcy Court, which could reasonably be expected to result in material
     impairment of Lender’s Collateral or Lender’s rights under the Loan Documents, the
     Interim Financing Order or the Final Financing Order;

            (xv) Debtor seeks to sell any of its assets outside of the ordinary course of
     business without the written consent of Lender;
                                             28
Case 9:21-bk-10412-MB         Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                 Desc
                              Main Document    Page 43 of 64



               (xvi) Debtor (A) engages in or supports any challenge to the validity, perfection,
       priority, extent or enforceability of the Loan Document or the Liens on or security interests
       in the assets of Debtor securing the Obligations or (B) commences any actions or
       proceedings against Lender;

              (xvii) Debtor files or commences any proceeding to surcharge Lender pursuant to
       Sections 105, 364 or 506(c) of the Bankruptcy Code;

             (xviii) the allowance of any claim or claims under Section 506(c) or 552(b) of the
       Bankruptcy Code against or with respect to any of the Collateral;

               (xix)   the Committee commences any actions or proceedings against Lender;

              (xx) Debtor or the Committee moves the Bankruptcy Court to enter, modify or
       amend any Financing Order without the prior written consent of Lender to the form and
       substance of the proposed order;

              (xxi) the entry by the Bankruptcy Court of a debtor-in-possession financing order
       or amendment thereto that does not fully repay the Obligations, the form and substance of
       which is not consented to in writing by Lender; or

              (xxii) the Bankruptcy Court enters an order granting relief from the automatic stay
       to any Person asserting a claim or other right against the Collateral unless otherwise
       consented to in writing by Lender.

        9.      Notice of Default. Lender shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, unless Lender shall have received written notice
from Debtor referring to this DIP Loan Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default.”

       10.     Remedies.

        (a)     Certain Actions Following a Default. Upon the occurrence of an Event of Default,
automatically and without further notice by or action of Lender or any other person, and without
the necessity of notice to, the consent of or approval of the Bankruptcy Court or any other person:
(i) the outstanding balance of the Loan, including all outstanding principal, accrued but unpaid
interest and all other Obligations required to be paid under the Loan Documents, shall become
immediately due and payable in full, with interest accruing thereon at the Default Rate at all times
thereafter until paid in full, (ii) Lender may apply all amounts received by Lender in such order
and manner as Lender may determine in its sole and absolute discretion, and (iii) Lender may
exercise, without further order of the Bankruptcy Court, any rights and remedies provided to
Lender under the Loan Documents, applicable federal, state and local law, or in equity, including
without limitation, foreclosure on the Collateral.

        (b)   Lender’s Fees and Expenses. In case of any Event of Default hereunder, Debtor
shall pay Lender’s fees and expenses including, without limitation, attorneys’ fees and expenses,

                                                29
Case 9:21-bk-10412-MB          Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                   Desc
                               Main Document    Page 44 of 64



in connection with the enforcement of this DIP Loan Agreement or any of the other Loan
Documents.

        (c)    Cumulative Remedies. To the extent not prohibited by the provisions of applicable
law which cannot be waived, all of Lender’s rights hereunder and under any other Loan Document
between Lender and Debtor shall be cumulative. No failure to exercise and no delay in exercising,
on the part of Lender, any right, remedy, power or privilege hereunder, shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

        (d)     Waivers. To the extent that such waiver is not prohibited by the provisions of
applicable law that cannot be waived, Debtor hereby waives (i) all presentments, demands for
performance, notices of nonperformance (except to the extent required by this DIP Loan
Agreement), protests, notices of protest and notices of dishonor; (ii) any requirement of diligence
or promptness on the part of Lender in the enforcement of its rights under the Loan Documents;
(iii) any and all notices of every kind and description which may be required to be given by any
statute or rule of law and (iv) any defense (other than indefeasible payment in full) which it may
now or hereafter have with respect to its liability under the Loan Documents.

        (e)     Protective Advances. If an Event of Default occurs or if Lender determines, in its
sole and absolute discretion, that advances are required in order to protect or preserve the Collateral
or Lender’s interest therein, Lender may (but shall in no event be required to) cure any such Event
of Default and/or make any such advances and any amounts expended by Lender in so doing, as
determined by Lender in its sole and absolute discretion, shall (i) be deemed advanced by Lender
under an obligation to do so regardless of the identity of the Person to whom such funds are
furnished, (ii) constitute additional advances hereunder, the payment of which is additional
indebtedness evidenced by the Note, and (iii) become due and owing, at Lender’s demand, with
interest accruing from the date of disbursement thereof until fully paid at the Default Rate.

        (f)     Power of Attorney. Exercisable only upon the occurrence and during the
continuance of an Event of Default, immediately upon receiving written notice from Lender of its
intent to exercise its rights pursuant to this Section, Debtor hereby irrevocably appoints Lender
(and any of Lender’s designated officers, or employees) as its true and lawful attorney to: (a) send
requests for verification of Accounts or notify account debtors of Lender’s security interest in the
Accounts; (b) receive and open all mail addressed to Debtor for the purpose of collecting the
Accounts; (c) notify all account debtors with respect to the Accounts to pay Lender directly; (d)
endorse Debtor’s name on any checks or other forms of payment or security that may come into
Lender’s possession; (e) sign Debtor’s name on any invoice or bill of lading relating to any
Account, drafts against account debtors, schedules and assignments of Accounts, verifications of
Accounts, and notices to account debtors; (f) make, settle, and adjust all claims under and decisions
with respect to Debtor’s policies of insurance; (g) demand, collect, receive, sue, and give releases
to any account debtor for the monies due or which may become due upon or with respect to the
Accounts and to compromise, prosecute, or defend any action, claim, case or proceeding relating
to the Accounts; (h) settle and adjust disputes and claims respecting the accounts directly with
account debtors, for amounts and upon terms which Lender determines to be reasonable; (i) sell,
                                                 30
Case 9:21-bk-10412-MB         Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                 Desc
                              Main Document    Page 45 of 64



assign, transfer, pledge, compromise, discharge or otherwise dispose of any Collateral; (j) execute
on behalf of Debtor any and all instruments, documents, financing statements and the like to
perfect Lender’s interests in the Accounts and collections and file, in its sole discretion, one or
more financing or continuation statements and amendments thereto, relative to any of the
Collateral; and (k) do all acts and things necessary or expedient, in furtherance of any such
purposes. The appointment of Lender as Debtor’’ attorney in fact, and each and every one of
Lender’s rights and powers, being coupled with an interest, is irrevocable until all of the
Obligations have been fully repaid and performed.

        (g)    Accounts Collection. During the continuation of an Event of Default, Debtor shall
collect all amounts owing to Debtor for Lender, receive in trust all payments as Lender’s trustee,
and immediately deliver such payments to Lender in their original form as received from the
account debtors, with proper endorsements for deposit.

        (h)     No Lender Liability. To the extent permitted by law, Lender shall have no liability
for any loss, damage, injury, cost or expense resulting from any action or omission by it, or any of
its representatives, which was taken, omitted or made in good faith.

       11.     Indemnification and Expenses.

        (a)    Indemnification. Debtor agrees to indemnify and hold and save harmless Lender
and its respective directors, officers, members, managers, employees, agents, attorneys,
consultants, advisors, or representatives (collectively, “Indemnitees”) from and against any and all
losses, damages, claims, actions, demands, liabilities or expenses of any kind whatsoever
(including reasonable attorneys’ fees and disbursements) incurred by or asserted or awarded
against any Indemnitee (including in connection with any investigation, litigation or proceeding
or the preparation of a defense in connection therewith) arising in any way directly or indirectly
out of or based upon, in whole or in part, the Loan, the Loan Documents, the Obligations, the
Liens, or the negotiation, formulation, preparation, effectuation, performance or enforcement of
any of the Loan Documents or any other acts or omissions by any or all of the Indemnitees in
connection therewith, except such as may be caused by the gross negligence or willful misconduct
of the applicable Indemnitee. The foregoing indemnity shall be effective whether or not such any
such investigation, litigation, or other proceeding to which the indemnity applies is brought by
Debtor, any of its respective managers, security holders, creditors, or any other Person and whether
or not an Indemnitee is otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated.

       (b)     Expenses. From and after the occurrence of an Event of Default, Debtor agrees to
pay all out-of-pocket expenses of Lender (including reasonable documented fees, costs and
expenses of legal counsel, financial advisors and other third-party appraisers, advisors and
consultants advising Lender) in connection with such Event of Default including the enforcement
of any provision of the Loan Documents. Such expenses shall be added to, and become a part of,
the Obligations. This Section 11(b) shall survive termination of this DIP Loan Agreement.




                                                31
Case 9:21-bk-10412-MB           Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08               Desc
                                Main Document    Page 46 of 64



       12.     Miscellaneous.

        (a)     Marshalling, Waiver of 506(c) Claims and Waiver of Equities. Lender shall not be
subject to the equitable doctrine of “marshaling” or any similar doctrine with respect to the
Collateral, and all proceeds thereof shall be received and used in accordance with the Financing
Orders. Lender shall (i) be entitled to all of the rights and benefits of Section 552(b) of the
Bankruptcy Code, and the “equity of the case” exception under Section 552(b) shall not apply to
Lender with respect to proceeds, products, offspring, or profits of any of the Collateral, and (ii)
not be subject to any surcharge claim under Sections 506(c) or 105(a) of the Bankruptcy Code or
otherwise, for any costs and expenses incurred in connection with the preservation, protection or
enhancement of, or realization by Lender upon the Collateral or and no costs or expenses of
administration that have been or may be incurred in the Chapter 11 Case at any time shall be
charged against Lender or any of its claims or Liens, and Debtor hereby irrevocably waives any
such claims.

        (b)     Notices. Any communication, notice or demand required or permitted to be given
hereunder shall be in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopier at the address or telecopier number set forth
below. Notices sent by hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next Business Day for the
recipient).

 If to Borrower/Debtor:           Orcutt Rancho LLC
                                  1420 South Filbert Way
                                  Denver, CO 80222
                                  Attn: Gary Greenberg
                                  Telephone: (720) 300-4299
                                  Fax: ________________

 With a copy to:                  Orcutt Rancho LLC
                                  209 W. Alamar Avenue
                                  Santa Barbara, CA 93105-3701
                                  Attn: Michael O’Flynn
                                  Telephone: (805) 448-8962

                                  And

                                  Fox Rothschild LLP
                                  One Summerlin
                                  1980 Festival Plaza Drive, Suite 700
                                  Las Vegas, Nevada 89135
                                  Attn: Brett Axelrod, Esq.
                                  Telephone: (702) 699-5901
                                  Fax: (702) 597-5503
                                                32
Case 9:21-bk-10412-MB          Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                 Desc
                               Main Document    Page 47 of 64




 If to Lender:                    Santa Maria DIP LLC
                                  c/o JDI Loans LLC
                                  853 N. Elston
                                  Chicago, Illinois 60642
                                  Attn: Bennet Schwartz
                                  Telephone: (312) 433-0500
                                  Fax: (312) 433-0555


 With a copy to:                  Garman Turner Gordon LLP
                                  7251 Amigo Street, Suite 210
                                  Las Vegas, Nevada 89119
                                  Attn: Talitha Gray Kozlowski, Esq.
                                  Telephone: (725) 777-3000
                                  Fax: (725) 777-3112

        (c)     Entire DIP Loan Agreement; Severability. This DIP Loan Agreement sets forth the
parties’ entire agreement and understanding in respect of the subject matter contained herein.
Notwithstanding the foregoing, however, the Financing Orders shall continue to govern the terms
and conditions of the transactions contemplated hereby to the extent inconsistent with, or address
matters not addressed in, this DIP Loan Agreement. If any term or provision hereof, or its
application to any Person or circumstance, shall to any extent be invalid or unenforceable, the
remainder of this DIP Loan Agreement, or the application of such terms to Persons or
circumstances other than those as to which it is invalid or unenforceable, shall not be affected
thereby and each term hereof shall be valid and enforceable to the fullest extent permitted by
applicable law.

        (d)    Assignment. Neither this DIP Loan Agreement nor any of the rights, interests or
obligations of Debtor hereunder shall be assigned or otherwise transferred by Debtor, nor may
Debtor delegate performance hereunder, except with Lender’s prior written consent. Lender shall
be permitted to assign any rights and obligations hereunder to any affiliate of such Lender.

         (e)    Reliance by Lender. Lender shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex, or telephone message, statement, or other document or conversation believed by
it to be genuine and correct and to have been signed, sent, or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including, without limitation, counsel to Debtor),
independent accountants, and other experts.

     (f)  APPLICABLE LAW.     THIS DIP LOAN AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA. EACH PARTY HERETO HEREBY
CONSENTS AND AGREES THAT THE BANKRUPTCY COURT SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
                                                 33
Case 9:21-bk-10412-MB         Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                Desc
                              Main Document    Page 48 of 64



BETWEEN ANY LENDER AND DEBTOR PERTAINING TO THIS DIP LOAN
AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS DIP
LOAN AGREEMENT; PROVIDED, THAT LENDER AND DEBTOR ACKNOWLEDGE
THAT ANY APPEALS FROM THE BANKRUPTCY COURT MAY HAVE TO BE HEARD
BY A COURT OTHER THAN THE BANKRUPTCY COURT; PROVIDED FURTHER, THAT
NOTHING IN THIS DIP LOAN AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO REALIZE ON ANY COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF LENDER.

     (g)   WAIVER OF VENUE.         EACH DEBTOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS DIP LOAN AGREEMENT IN ANY COURT REFERRED TO IN
SECTION 12(f). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

     (h)   SERVICE OF PROCESS.        EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 12(a). NOTHING IN THIS DIP LOAN AGREEMENT WILL AFFECT THE RIGHT
OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY APPLICABLE LAW.

     (i)  WAIVER OF JURY TRIAL.        EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS DIP LOAN
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).

        (j)    Counterparts. This DIP Loan Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall constitute one and the same
DIP Loan Agreement. A facsimile copy of a signature hereto shall have the same effect as the
original of such signature.

       (k)     Reinstatement. If any payment hereunder, or any part thereof, is rescinded,
reduced, restored or returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

      (l)   Binding DIP Loan Agreement. Upon the entry of the Interim Financing Order, this
DIP Loan Agreement shall be binding upon Debtor, the estate of Debtor and any trustee or
                                                34
Case 9:21-bk-10412-MB          Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                 Desc
                               Main Document    Page 49 of 64



successor in interest of Debtor in the Chapter 11 Case or any subsequent case commenced under
Chapter 7 of the Bankruptcy Code. Upon the entry of the Interim Financing Order, this DIP Loan
Agreement shall be binding upon, and inure to the benefit of, the successors of Lender and its
assigns, transferees and endorsees. Notwithstanding the foregoing, it is acknowledged and agreed
by Debtor and Lender that Debtor’s obligation to pay the Initial Fee as provided in the Loan
commitment letter from Lender to Debtor dated April 14, 2021 and paid by Debtor prior to
commencement of the Chapter 11 Case is not conditioned on the entry of any Financing Order,
was fully earned and non-refundable upon receipt by Lender, and the terms and provisions relating
to the Initial Fee shall be binding on the parties as of the date of such Loan commitment letter. The
claims and any Liens that may be created by the Loan Documents shall be and remain valid and
perfected in the event of the substantive consolidation or conversion of the Chapter 11 Case or any
other bankruptcy case of Debtor to a case under Chapter 7 of the Bankruptcy Code or in the event
of dismissal of the Chapter 11 Case or the release of any Collateral from the jurisdiction of the
Bankruptcy Court for any reason, without the necessity that Lender file financing statements or
otherwise perfect any security interests or Liens under applicable law.

        13.     Brokers and Financial Advisors. Except for Conway Mackenzie, Debtor hereby
represents that it has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this DIP Loan Agreement.
Debtor hereby agrees that it shall be responsible for the payment of any brokerage commission
payable to Conway Mackenzie pursuant to a separate agreement and that any fee payable to
Conway Mackenzie or any other broker in connection with the transactions contemplated by this
DIP Loan Agreement shall not be the responsibility of Lender, and Borrower shall indemnify,
defend and hold Lender harmless from and against any and all claims, liabilities, costs and
expenses of any kind (including Lender’s reasonable attorneys’ fees and expenses) in any way
relating to or arising from a claim by any Person that such Person acted on behalf of Debtor or
Lender in connection with the transactions contemplated herein. The provisions of this Section 13
shall survive the expiration and termination of this DIP Loan Agreement and the payment of the
Obligations.

                        [The remainder of this page is intentionally blank.]




                                                 35
Case 9:21-bk-10412-MB     Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08       Desc
                          Main Document    Page 50 of 64



       IN WITNESS WHEREOF, the parties have caused this DIP Loan Agreement to be duly
executed as of the date first above written.


                                BORROWER/DEBTOR

                                ORCUTT RANCHO LLC, as Debtor

                                By: Apollo Development LLC, its co-managing member

                                       By:
                                       Name: Gary Greenberg
                                       Title: Managing Member




                                LENDER

                                SANTA MARIA DIP LLC, an Illinois limited liability
                                company



                                By:
                                Name: Bennet Schwartz
                                Title: Manager




                                  Signature Page to
                                 DIP Loan Agreement
Case 9:21-bk-10412-MB     Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08       Desc
                          Main Document    Page 51 of 64

                                   I

       IN WITNESS WHEREOF, the barties have caused this DIP Loan Agreement to be duly
executed as of the date first above written.


                                BORROWERIDEBTOR

                                ORCUTT RANCHO LLC, as Debtor

                                By: Apollo Development LLC, its co-managing member

                                       By:
                                       Name: G
                                              r.~UVt?G
                                               i r!       '{J. /
                                                       nberg
                                       Title: Managing Member




                                LENDER

                                SANTAMARIA DIP LLC, an Illinois limited liability
                                company



                                By:
                                Name: Bennet Schwartz
                                Title: Manager




                                  Signature Page to
                                 DIP Loan Agreement
Case 9:21-bk-10412-MB               Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                           Desc
                                    Main Document    Page 52 of 64



                                                  EXHIBIT A

                                     DEBTOR’S REAL PROPERTY

Real property in the unincorporated area of the County of Santa Barbara, State of California, described as
follows:

PARCEL 1: [APNS: 113-250-015 (PARCEL B) AND 113-250-016 (PARCEL C)]

THAT PORTION OF THE RANCHO PUNTA DE LA LAGUNA, IN THE COUNTY OF SANTA BARBARA,
STATE OF CALIFORNIA, SHOWN AS PARCELS B AND C OF THE MAP FILED IN BOOK 80, PAGE 2 OF
RECORD OF SURVEYS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY. EXCEPTING
THEREFROM ALL OIL, GAS AND MINERALS AND OTHER HYDROCARBON SUBSTANCES IN AND
UNDER SAID LAND, WITHOUT THE RIGHT TO USE THE SURFACE OF THE REAL PROPERTY
HEREINABOVE DESCRIBED OR ANY PORTION OF SAID REAL PROPERTY FROM THE SURFACE
THEREON DOWN TO A DEPTH OF 500 FEET BELOW THE SURFACE, FOR THE PURPOSE OF DIGGING,
BORING, EXTRACTING, REMOVING AND PRODUCING ALL MINERALS, OIL, GAS, PETROLEUM AND
OTHER HYDROCARBON SUBSTANCES, AND ANY OTHER RIGHTS THEY MAY NOW HAVE TO ENTER
UPON THE SURFACE OF SAID PROPERTY, BUT NOTHING THEREIN CONTAINED SHALL BE DEEMED
TO PREVENT SAID GRANTOR, HIS OR HER HEIRS, SUCCESSORS AND ASSIGNS, FROM EXTRACTING
AND CAPTURING SAID MINERALS, OIL, GAS, PETROLEUM AND OTHER HYDROCARBON
SUBSTANCES BY DRILLING ON ADJACENT LANDS OR FROM THOSE CERTAIN PARCELS OF LAND
DESCRIBED AS EXCEPTIONS TO THE REAL PROPERTY HEREINABOVE DESCRIBED OR CONDUCTING
SUB-SURFACE OR SLAT-WELL DRILLING AT A DEPTH OF 500 FEET OR MORE BELOW THE SURFACE
OF SAID REAL PROPERTY FROM ADJOINING LANDS OR FROM THE EXCEPTED PARCELS AFORESAID
SO AS NOT TO DISTURB THE SURFACE OF SAID REAL PROPERTY OR ANY IMPROVEMENT THEREON,
SAID RIGHTS HAVING BEEN RELINQUISHED BY INSTRUMENTS RECORDED SEPTEMBER 17, 1979 AS
INSTRUMENT NO. 79-43153, 79-43154, 79-43155, AND 79-43156 OF OFFICIAL RECORDS.

PARCEL 1A:

AN EASEMENT FOR SEWER LINE PURPOSES IN, ON, OVER, ALONG ACROSS AND UNDER A STRIP OF
LAND 20 FEET IN WIDTH, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEING A PORTION OF THE SUBDIVISIONS OF LOTS 11 AND 12 OF THE DIVISION OF RANCHO PUNTA
DE LA LAGUNA, COUNTY OF SANTA BARBARA, STATE OF CALIFORNIA, MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT ON THE NORTHERLY LINE OF STATE HIGHWAY NO. 1 AS SHOWN ON A MAP
FILED IN BOOK 46 PAGE 13 OF RECORD OF SURVEYS, FROM WHICH A 1 INCH IRON PIPE WITH BRASS
CAP MARKED R. E. 7487 AS SHOWN ON SAID FILED MAP, BEARS NORTH 69° 55’ 03" WEST, 1527.18
FEET;

THENCE ALONG THE CENTERLINE OF 20 FEET SEWER LINE EASEMENT NORTH 20° 40’ 57" EAST,
2711.11 FEET TO A POINT IN THE NORTHERLY LINE OF THAT LAND SHOWN ON ABOVE MENTIONED
RECORD OF SURVEY, FROM SAID POINT A 2/4 INCH IRON PIPE TAGGED R. E. 2928 BEARS SOUTH 87°
48’ 40" EAST, 247.88 FEET.

PARCEL 2: (APN: 113-250-017)

THAT PORTION OF THE RANCHO PUNTA DE LA LAGUNA IN THE COUNTY OF SANTA BARBARA,
STATE OF CALIFORNIA, SHOWN AS PARCEL D OF THE MAP FILED IN BOOK 80, PAGE 2 OF RECORD
OF SURVEYS, IN THE OFFICE OF THE COUNTY RECORDER OF SANTA BARBARA COUNTY.
EXCEPTING THEREFROM ALL OIL, GAS, MINERALS AND OTHER HYDROCARBON SUBSTANCES IN
AND UNDER SAID LAND WITHOUT THE RIGHT TO USE THE SURFACE OF THE REAL PROPERTY
Case 9:21-bk-10412-MB      Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08          Desc
                           Main Document    Page 53 of 64


HEREINABOVE DESCRIBED OR ANY PORTION OF SAID REAL PROPERTY FROM THE SURFACE
THEREON DOWN TO A DEPTH OF 500 FEET BELOW THE SURFACE FOR THE PURPOSE OF DIGGING,
BORING, EXTRACTING, REMOVING AND PRODUCING ALL MINERALS, OIL, GAS, PETROLEUM AND
OTHER HYDROCARBON SUBSTANCES AND ANY OTHER RIGHTS THEY MAY NOW HAVE TO ENTER
UPON THE SURFACE OF REAL PROPERTY BUT NOTHING THEREIN CONTAINED SHALL BE DEEMED
TO PREVENT SAID GRANTOR, HIS OR HER HEIRS, SUCCESSORS AND ASSIGNS, FROM EXTRACTING
AND CAPTURING SAID MINERALS, OIL, GAS, PETROLEUM AND OTHER HYDROCARBON
SUBSTANCES BY DRILLING ON ADJACENT LANDS OR FROM THOSE CERTAIN PARCELS OF LAND
DESCRIBED AS EXCEPTIONS TO THE REAL PROPERTY HEREINABOVE DESCRIBED OR CONDUCTING
SUBSURFACE OR SLANT-WELL DRILLING AT A DEPTH OF 500 FEET MORE BELOW THE SURFACE OF
SAID REAL PROPERTY FROM ADJOINING LANDS OR FROM THE EXCEPTED PARCELS AFORESAID SO
AS NOT TO DISTURB THE SURFACE OF SAID REAL PROPERTY OR ANY IMPROVEMENT THEREON,
SAID RIGHTS HAVING BEEN RELINQUISHED BY INSTRUMENTS RECORDED SEPTEMBER 17, 1979 AS
INSTRUMENT NOS. 79-43153, 79-43154, 79-43155 AND 79-43156 OF OFFICIAL RECORDS.

PARCEL 2A:

AN EASEMENT FOR SEWER LINE PURPOSES, IN, ON, OVER, ALONG AND ACROSS AND UNDER A
STRIP OF LAND 20 FEET IN WIDTH BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEING
A PORTION OF THE SUBDIVISIONS OF LOTS 11 AND 12 OF THE DIVISION OF RANCHO PUNTA DE LA
LAGUNA, COUNTY OF SANTA BARBARA, STATE OF CALIFORNIA, MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT ON THE NORTHERLY LINE OF STATE HIGHWAY NO. 1, AS SHOWN ON A MAP
FILED IN BOOK 46, PAGE 13 OF RECORD OF SURVEYS, FROM WHICH A 1 INCH IRON PIPE WITH BRASS
CAP MARKED R.E. 7487 AS SHOWN ON SAID FILED MAP BEARS NORTH 69° 55' 03" WEST 1527.18 FEET;
THENCE ALONG THE CENTER LINE OF TWENTY FOOT SEWER LINE EASEMENT NORTH 20° 04' 57"
EAST 2711.11 FEET TO A POINT IN THE NORTHERLY LINE OF THAT LAND SHOWN ON ABOVE
MENTIONED RECORD OF SURVEY FROM SAID POINT A 2/4 INCH IRON PIPE TAGGED R.E. 2928 BEARS
SOUTH 87° 48' 40" EAST, 247.88 FEET.

PARCEL 2B:

NON-EXCLUSIVE EASEMENT FOR EMERGENCY ACCESS AS DESCRIBED IN EASEMENT AGREEMENT
(EMERGENCY ACCESS) RECORDED MAY 12, 2014 AS INSTRUMENT NO. 14-21366 OF OFFICIAL
RECORDS AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

A STRIP OF LAND, THIRTY (30) FEET WIDE, LYING WITHIN THAT CERTAIN PARCEL OF LAND, IN THE
COUNTY OF SANTA BARBARA, STATE OF CALIFORNIA, SHOWN AS PARCEL A ON THE MAP FILED IN
BOOK 80, PAGE 2 OF RECORD OF SURVEYS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY, AND DESCRIBED AS PARCEL ONE IN THE CORPORATION GRANT DEED RECORDED
NOVEMBER 18, 1970 AS INSTRUMENT NUMBER 30863 IN BOOK 2326, PAGE 1023 OF OFFICIAL
RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, THE CENTERLINE OF
WHICH IS DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT ON THE EASTERLY LINE OF PARCEL D, ON THAT CERTAIN COURSE HAVING
A BEARING AND DISTANCE OF S 17° 56' 39" W 173.99, AS SHOWN ON THE MAP FILED IN BOOK 80,
PAGE 2 OF RECORD OF SURVEYS;

THENCE 1ST, S 70° 39' 47" E, A DISTANCE OF 19.33 FEET TO THE BEGINNING OF A TANGENT CURVE
TO THE LEFT, CONCAVE NORTHERLY, HAVING A RADIUS OF 100.00 FEET;

THENCE 2ND, ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 27° 05' 30", AN ARC LENGTH OF
47.28 FEET;
Case 9:21-bk-10412-MB      Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08           Desc
                           Main Document    Page 54 of 64


THENCE 3RD, N 82° 14' 44" E, A DISTANCE OF 104.53 FEET TO THE BEGINNING OF A TANGENT CURVE
TO THE LEFT, CONCAVE NORTHWESTERLY, HAVING A RADIUS OF 100.00 FEET;

THENCE 4TH, ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 85° 53' 57", AN ARC LENGTH OF
149.92 FEET;

THENCE 5TH, N 3° 39' 14" W, A DISTANCE OF 226.88 FEET TO THE BEGINNING OF A TANGENT CURVE
TO THE RIGHT, CONCAVE EASTERLY, HAVING A RADIUS OF 150.00 FEET;

THENCE 6TH, ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 25° 12' 25", AN ARC LENGTH OF
65.99 FEET;

THENCE 7TH, N 21° 33' 11" E, A DISTANCE OF 47.75 FEET TO THE BEGINNING OF A TANGENT CURVE
TO THE LEFT, CONCAVE WESTERLY, HAVING A RADIUS OF 150.00 FEET;

THENCE 8TH, ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 19° 32' 47", AN ARC LENGTH OF
51.17 FEET;

THENCE 9TH, N 2° 00' 23" E, A DISTANCE OF 681.79 FEET TO A POINT ON THE SOUTHEASTERLY LINE
OF PARCEL B, ON THAT CERTAIN COURSE HAVING A BEARING AND DISTANCE OF N 89° 26' 11" W
30.00, AS SHOWN ON THE MAP FILED IN BOOK 80, PAGE 2 OF RECORD OF SURVEYS.

PARCEL 2C:

NON-EXCLUSIVE EASEMENT FOR ROAD ACCESS, PUBLIC UTILITIES, DRAINAGE, INGRESS AND
EGRESS, INCLUDING MOTOR VEHICLE, TO AND FROM AS DESCRIBED IN EASEMENT AGREEMENT
(PRIMARY ACCESS) RECORDED MAY 12, 2014 AS INSTRUMENT NO. 14-21367 OF OFFICIAL RECORDS
AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

A SIXTY (60) FOOT WIDE STRIP OF LAND LYING WITHIN THAT CERTAIN PARCEL OF LAND, IN THE
COUNTY OF SANTA BARBARA, STATE OF CALIFORNIA, SHOWN AS PARCEL A ON THE MAP FILED IN
BOOK 80, PAGE 2 OF RECORD OF SURVEYS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY, AND DESCRIBED AS PARCEL ONE IN THE CORPORATION GRANT DEED RECORDED
NOVEMBER 18, 1970 AS INSTRUMENT NUMBER 30863 IN BOOK 2326, PAGE 1023 OF OFFICIAL
RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY, THE CENTERLINE OF
WHICH IS DESCRIBED AS FOLLOWS:

COMMENCING AT THE MOST NORTHWESTERLY CORNER OF SAID PARCEL A;

THENCE, N 68° 12' 02" W, ALONG THE NORTHERLY LINE OF SAID PARCEL, A DISTANCE OF 30.03 FEET
TO A LINE PARALLEL WITH, AND LYING 30 FEET WESTERLY OF, THE WESTERLY LINE OF SAID
PARCEL A;

THENCE, S 24° 23' 54" W, ALONG SAID PARALLEL LINE, A DISTANCE OF 857.25 FEET TO THE
BEGINNING OF A TANGENT CURVE TO THE LEFT, CONCAVE NORTHEASTERLY, HAVING A RADIUS
OF 199.98 FEET;

THENCE, ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 31° 47' 18", AND ARC LENGTH OF
110.95 FEET, MORE OR LESS, TO A POINT ON SAID WESTERLY LINE OF PARCEL A, BEING THE TRUE
POINT OF BEGINNING;

THENCE 1ST, CONTINUING ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 36° 39' 21", AN
ARC LENGTH OF 127.94 FEET;

THENCE 2ND, S 44° 02' 45" E, A DISTANCE OF 112.20 FEET TO A POINT ON THE WESTERLY LINE OF
PARCEL D AS SHOWN ON THE MAP FILED IN BOOK 80, PAGE 2 OF RECORD OF SURVEYS.
Case 9:21-bk-10412-MB    Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08           Desc
                         Main Document    Page 55 of 64




                                      EXHIBIT B

             PERSONAL PROPERTY COLLATERAL LOCATIONS


         Borrower’s locations where personal property Collateral is maintained:

                                         None




                      DEPOSIT & SECURITIES ACCOUNTS


                             Borrower’s deposit accounts:

                     WELLS FARGO ACCOUNT #                    9770

                            Borrower’s securities accounts:

                                         None




                           INTELLECTUAL PROPERTY


                   Borrower’s U.S. federally registered Intellectual Property:

                                         None
Case 9:21-bk-10412-MB         Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                 Desc
                              Main Document    Page 56 of 64




                                           EXHIBIT C

                        DEBTOR’S INSURANCE REQUIREMENTS

(a) All insurance policies referred to herein shall be in form and substance acceptable to Lender.

(b) Lender must receive evidence/certificates of insurance at prior to the Closing Date. Original
policies must be provided to Lender as soon as they are available from insurers.

(c) Proof of coverage must be on the following forms: Commercial Property: ACORD 28
(2003/10) – Evidence of Property Insurance evidencing replacement cost coverage of not less than
$15,000,000 with respect to the California Residential Property. General Liability: Must be written
on ACORD 25 or its equivalent.

       (i) Limits of liability coverage shall not be less than: * General Aggregate limit $2,000,000
* Products/Completed Operations $1,000,000 * Personal Injury Limit $1,000,000 * Each
Occurrence $1,000,000 * Fire and Medical Expense Included.

       (ii) Lender named below must be named as Additional Insured and Certificate holder.

       (iii) Provision giving Lender not less than thirty (30) days’ notice of cancellation or
material notification. Please remove “endeavor to” and “but failure to mail such notice shall
impose…representatives” language as it relates to notices.

       (iv) Insurance carrier must have a financial rating of A-IX or better in the most current
Best’s Key Rating Guide.

        (v) The property should be identified as the location of operations. (vi) The Debtor should
be the named insured or additional insured, as applicable.

      (vii) If the insured is a contractor or other than the Debtor, the Debtor should be named as
an Additional Insured.

      (viii) An original Certificate of Liability Insurance (Acord 25) may be accepted; a binder,
or “TBA” or “TBD” policy number may be accepted for not more than thirty (30 days).

       (ix) The type of insurance under General Liability should be “Occurrence.”

Lender shall be shown as Certificate holder and Additional Insured.

(d) All property policies shall contain a standard mortgagee clause in favor of Lender and shall
provide for a thirty (30) days written notice to Lender of any material change or cancellation.
Certificates with disclaimers will NOT be accepted.

(e) The Debtor must be the Named Insured.
Case 9:21-bk-10412-MB         Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08              Desc
                              Main Document    Page 57 of 64




(f) All required insurance certificates must show Lender as Mortgagee and or Lender’s Loss Payee
as follows: Santa Maria DIP LLC and its successors and/or assigns 853 N. Elston Chicago, Illinois
60642

(g) The property address must be identified as the insured property.

(h) The insurance documentation must be signed by an authorized representative.

Specific Requirements

(a) If the property is in a blanket policy or limit, Lender must receive a schedule of the amount
allocated to the Building or Rents or the amounts allocated must be indicated on the certificate.

(b) Coverage must be on an “all risk” (Special Perils), 100% replacement cost basis without
deduction for foundations and Footings, and WITHOUT co-insurance. The co-insurance must be
waived or an Agreed Amount endorsement must be included and either “No CoInsurance” or
“Agreed Amount” must be indicated on the certificate.

(c) Ordinance or Law coverage providing for demolition and increased cost of construction must
be provided and indicated on the certificate.

(d) Other coverages such as earthquake, boiler and machinery (which includes the mechanics of
the building, such as elevators), and flood will be required when these risks are present.

(e) Rent Loss or Business Income coverage shall be in an amount equal to 100% of the projected
annual rents or revenue with a minimum period of indemnity of 12 months, or such greater period
as Lender may require. This coverage needs to be written on a Gross Rental Income, Gross Profits
or Extended Period of Indemnity form, not on an actual loss sustained basis which may terminate
as soon as the premises are tenantable or operational.
Case 9:21-bk-10412-MB   Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08   Desc
                        Main Document    Page 58 of 64




                             EXHIBIT B
           Case 9:21-bk-10412-MB " TheDoc  7 Filed
                                      Neighborhoods   04/21/21
                                                    " at           Entered
                                                         Rancho Maria         04/21/21 20:08:08
                                                                      Golf Course                                                Desc
                                     Main  Document         Page
                              " Hidden Canyon & Willow Creek"     59   of 64
                                             Proposed Project Recapitalization / JDI

                                                                                                          Initial Advance            Second Advance
Proposed Source of Capital                                                             Total              4/20/21 - 6/30/21           7/1/21 - 9/30/22
  Indicated Loan Amount                                                       $        2,500,000.00   $            442,068.00    $        2,057,932.00
Cost of capital
  Loan fee to JDI DIP lender (3%) at closing                                             75,000.00                  75,000.00                       -
  Orcutt Rancho paid 04.15.21                                                           (10,000.00)                (10,000.00)                      -
  Orcutt Rancho reimbursed                                                               10,000.00                        -                   10,000.00
  Legal & Documents estimate JDI                                                         22,500.00                  22,500.00                       -
  Legal & Documents estimate Orcutt Rancho                                               14,500.00                        -                   14,500.00
  Break Up Fee                                                                                 -                    50,000.00                (50,000.00)
  Misc                                                                                    1,500.00                        -                    1,500.00
             Subtotal - cost of capital add to emergency funding                        113,500.00                 137,500.00               (24,000.00)0
Capital available for debt relief                                                      2,386,500.00                304,568.00             2,081,932.00

Property Taxes
  Santa Barbara County Tax Collector (Prior Years Taxes)                                 88,352.19                  75,000.00               13,352.190
            subtotal - debt / taxes                                                      88,352.19                  75,000.00               13,352.19

             capital available for operations                                          2,298,147.81                229,568.00             2,068,579.81


Predevelopment Expenses (Bankruptcy and Entitlement Related)
US Trustee fees                                                                          21,400.00                                          21,400.00
Romspen Mortgage interest (2.5% 18 mo.)                                                 225,000.00                  37,500.00              187,500.00
Secondary Asset Protection (Apollo)                                                      90,000.00                  15,000.00               75,000.00
JDI interest (12% 18mo. Hold back)                                                      460,000.00                  22,000.00                  438000
  Legal Bankruptcy                                                                      405,000.00                                             405000
  Expert Witness fee                                                                    100,000.00                                             100000

             Subtotal - Bankruptcy Related                                             1,301,400.00                 74,500.00             1,226,900.00

Land Planning (Frances Romero)                                                           97,000.00                  18,000.00                79,000.00
Land Planning (David Stone)                                                              12,500.00                   2,000.00                10,500.00
Biological Consultant (TBD)                                                             108,000.00                   3,000.00               105,000.00
EIR (Rincon)                                                                             50,000.00                        -                  50,000.00
Traffic (Dennis Lammers)                                                                  4,000.00                        -                   4,000.00
Groundwater Consulting (Jordan Kear)                                                      1,000.00                        -                   1,000.00
Santa Barbara County (Map Processing Costs)                                             132,819.03                  37,408.63                95,410.40
Civil Engineering (Bethel)                                                               51,000.00                   9,000.00                42,000.00
Surveying (Fargen)                                                                        8,500.00                        -                   8,500.00
Public Relations (TBD)                                                                    2,400.00                        -                   2,400.00
Field/Office Supplies (Various)                                                             750.00                        -                     750.00
Reproductions (Various)                                                                   2,950.00                     300.00                 2,650.00
Proprety Taxes (County of Santa Barbara)                                                 40,843.82                        -                  40,843.82
Legal - Land Use/SB 330 (Cox)                                                           140,235.00                  20,610.00               119,625.00
Legal- Historical Golf Course Issues (Hollister)                                         33,150.00                  12,750.00                20,400.00
Legal - Taking Issue by County(TBD)                                                      25,000.00                   7,500.00                17,500.00
Accounting/Admin and Proj. Management (Center Point)                                    208,000.00                  36,000.00               172,000.00
Insurance (New Front)                                                                     1,200.00                        -                   1,200.00
Architect (Pascuzzo)                                                                      8,000.00                   1,000.00                 7,000.00
Architectural Illustrations (TBD)                                                         3,500.00                        -                   3,500.00
Landscape Architect (Plenaire)                                                            8,000.00                        -                   8,000.00
Designer Fees (Dale Martin)                                                               1,500.00                        -                   1,500.00
Website (TBD)                                                                             2,000.00                        -                   2,000.00
Photography (TBD)                                                                         1,000.00                        -                   1,000.00
Appraisal (Newmark)                                                                       7,500.00                   7,500.00                      -
Contingency (TBD)                                                                        45,899.96                        -                  45,899.96

             Subtotal Entitlement Related                                               996,747.81                 155,068.63              841,679.18

Predevelopment Total                                                                   2,298,147.81                229,568.63             2,068,579.18

Total Capital Required                                                                 2,298,147.81                229,568.63             2,068,579.18

Capital available ( deficiency )                                              $                 -     $                  (0.63) $                 0.63
            Case 9:21-bk-10412-MB                  Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08                                      Desc
                                                   Main Document    Page 60 of 64



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Fox Rothschild, LLP 1980 Festival Plaza Drive, Suite 700, Las Vegas, NV 89135

A true and correct copy of the foregoing document entitled (specify):    FIRST-DAY      DECLARATION       OF     GARY
GREENBERG IN SUPPORT OF EMERGENCY FIRST DAY MOTION
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
04/21/2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


    •   Brett A Axelrod baxelrod@foxrothschild.com,
        pchlum@foxrothschild.com;msteen@foxrothschild.com;amwilson@foxrothschild.com
    •   Brian D Fittipaldi brian.fittipaldi@usdoj.gov
    •   United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 04/22/2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 04/21/2021                    Patricia Chlum                                                   /s/Patricia Chlum
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
121898181.v1
Case 9:21-bk-10412-MB          Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08   Desc
                               Main Document    Page 61 of 64



Via Electronic Mail Service:



 Apollo Development                           ggreen2358@gmail.com
 Bethel Engineering                           russ@dbaengineers.com
 Capital Pacific Dev Group                    michaelo@cpdginc.com
 County of Santa Barbara PD                   dalazaer@co.santa-barbara.ca.us
 County of Santa Barbara Tax                  ttcpapg@co.santa-barbara.ca.us
 Dale Martin                                  kalikalikalima@yahoo.com
 David F. Stone                               stonearcheo@yahoo.com
 Dudek                                        jdavis@dudek.com
 Garman Turner Gordon                         tgray@Gtg.legal
                                              cmurphy@Gtg.legal
 Hamner Jewell & Assoc.                       ljewell@hamner-jewell.com
 Hollister & Brace                            pcandy@hbsb.com
 Kear Groundwater                             accounts@keargroundwater.com
 Nossaman LLP                                 dgraeler@nossaman.com
                                              jjaffe@nossaman.com
 PleinAire Design Group                       kjsmall@pleinairedg.com
 Rancho Maria Golf Club                       ashaverdian@nossaman.com
 Romspen Mortgage                             StevenMucha@romspen.com
 Stantec                                      Dennis.Lammers@stantec.com
 TW Land Planning & Development               twhite@twlandplan.com
 United States Trustee                        brian.fittipaldi@usdoj.gov




121900917.v1
Case 9:21-bk-10412-MB      Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08   Desc
                           Main Document    Page 62 of 64



                        SERVICE VIA FEDERAL EXPRESS

Apollo Development, LLC
Attn: Gary Greenberg
1420 S. Filbert Way
Denver, CO 80222

Artin N. Shaverdian
Nossaman LLP
777 South Figueroa, 34th Floor
Los Angeles, CA 90017

Bethel Engineering
Russ Garrison
2624 Airpark Drive
Santa Maria, CA 93455

Capital Pacific Development Group
Attn: Gavin Moores
209 W. Alamar Ave., Ste. A
Santa Barbara, CA 93105

County of Santa Barbara
105 E. Anapamu St., Room 109
Santa Barbara, CA 93101

County of Santa Barbara
Planning and Development
Attn: David Lazaer
123 East Anapamu
Santa Barbara, CA 93101

Dale Martin
181 Seminole Lane
Lake Havasu City, AZ 86404

David F. Stone Planning
27 West Constance Ave.
Santa Barbara, CA 93105

David Graeler
Nossaman LLP
777 South Figueroa, 34th Floor
Los Angeles, CA 90017




121898407.v1
Case 9:21-bk-10412-MB      Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08   Desc
                           Main Document    Page 63 of 64




Dudek
Attn: John Davis
605 Third Street
Encinitas, CA 92024

Forma Company
3050 Pullman St.
Costa Mesa, CA 92626

Hamner Jewell & Associates
Attn: Lillian Jewell
530 Paulding Circle, Ste. A
Santa Barbara, CA 93120

Hollister & Brace P.C.
Attn: Peter Candy
1126 Santa Barbara St.
Santa Barbara, CA 93101

Jill N. Jaffee
Nossaman LLP
777 South Figueroa, 34th Floor
Los Angeles, CA 90017

Kear Groundwater
Attn: Jordan Kear
P.O. Box 2601
Santa Barbara, CA 93120

PleinAire Design Group
Attn: Kevin Small
3203 Lightning St., Suite 201
Santa Maria, CA 93455

Rancho Maria Golf Club
1950 Highway 1
Santa Maria, CA 93455

Romspen Mortgage Ltd. Partnership
Attn: Wesley Roitman
162 Cumberland Street, Suite 300
Toronto ON M5R 3N5 Canada




121898407.v1
Case 9:21-bk-10412-MB     Doc 7 Filed 04/21/21 Entered 04/21/21 20:08:08   Desc
                          Main Document    Page 64 of 64



Romspen Mortgage Ltd. Partnership
c/o Trevor A. Jenkins
Bryan Cave Leighton Paisner LLP
1200 Main Street, Suite 3800
Kansas City, MO 64105-2122

Romspen Mortgage Ltd. Partnership
c/o Lorna Miller
Bryan Cave Leighton Paisner LLP
3161 Michelson Drive, Suite 1500
Irvine, CA 92612-4414

Stantec
Attn: Dennis Lammers
13980 Collections Center Dr.
Chicago, IL 60693

TW Land Planning & Development, LLC
Attn: Troy White
195 S. Broadway Street, Suite 209
Santa Maria, CA 93455

Brian D Fittipaldi
United States Department of Justice/OUST
1415 State Street, Suite 148
Santa Barbara, CA 93101




121898407.v1
